Exhibit 10.36
AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
February 10, 2010 by and among Quality Systems, Inc., a California corporation
(“Parent”), OHS Merger Sub, Inc., a Texas corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), Opus Healthcare Solutions, Inc., a Texas
corporation (the “Company”), and the shareholders (each a “Shareholder” and
collectively, the “Shareholders”) of the Company. Capitalized terms shall have
the meanings ascribed to them in Article IX.
RECITALS
     A. This Agreement contemplates a merger of Merger Sub with and into the
Company with the Company as the surviving entity. In such merger, the
Shareholders will receive shares of Parent’s common stock in exchange for their
capital stock of the Company.
     B. The Parties intend for the Merger to qualify as a tax-free
reorganization under Section 368(a) of the Code.
AGREEMENT
     Now, therefore, in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows.
ARTICLE I
THE MERGER; CLOSING
     1.1 The Merger. Upon and subject to the terms and conditions of this
Agreement, Merger Sub shall merge with and into the Company at the Effective
Time. From and after the Effective Time, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the Surviving
Corporation. The Merger shall have the effects set forth in Section 10.008 of
the Texas Business Organizations Code (the “TBOC”).
     1.2 The Closing. The Closing shall take place remotely by the exchange of
counterpart signature pages and documents, simultaneously with the execution and
delivery hereof by all parties hereto.
     1.3 Actions at the Closing.
          (a) At the Closing:
               (i) the Company shall deliver to Parent the various certificates,
instruments and documents referred to in Section 6.1;
               (ii) Parent shall deliver to the Company the various
certificates, instruments and documents referred to in Section 6.2;
               (iii) the Surviving Corporation and Merger Sub shall file with
the Texas Secretary of State the Certificate of Merger; and

-1-



--------------------------------------------------------------------------------



 



               (iv) Parent, the Shareholder Representative and the Escrow Agent
shall execute and deliver the Escrow Agreement.
          (b) Upon confirmation from the Texas Secretary of State that the
Certificate of Merger has been filed and accepted:
               (i) each Shareholder shall deliver to Parent for cancellation the
certificate(s) representing his Company Shares together with an appropriate
letter of transmittal (each, a “Shareholder Transmittal Letter”) substantially
in the form attached hereto as Exhibit A;
               (ii) Parent shall submit to its transfer agent an order for the
issuance of the Parent Shares to which the Shareholders are entitled pursuant to
Section 1.5(a)(i); and
               (iii) Parent shall submit to its transfer agent an order for the
issuance to the Shareholders of the Initial Escrowed Shares, which shall be
deposited with the Escrow Agent in accordance with Section 1.9 and the Escrow
Agreement.
     1.4 Additional Action. The Surviving Corporation may, at any time after the
Effective Time, take any action, including executing and delivering any
document, in the name and on behalf of the Company or Merger Sub, in order to
consummate the series of transactions contemplated by this Agreement.
     1.5 Conversion of Shares. At the Effective Time, by virtue of the Merger
without any further action on the part of any Party or the holder of any of the
Company Shares:
          (a) Each Company Share shall be converted into the right to receive
the following:
               (i) from Parent at Closing, a number of Parent Shares equal in
value to the Closing Consideration Per Share (valuing the Parent Shares, for
purposes of this Section 1.5(a)(i), using the Share Valuation Method);
               (ii) from Parent at the time set forth in Section 1.6, cash equal
to the quotient of (A) the Closing Amount Adjustment payable to the Shareholders
pursuant to Section 1.6, if any, divided by (B) the total number of Common
Shares issued and outstanding immediately prior to the Effective Time;
               (iii) from the Escrow Agent at the time set forth in the Escrow
Agreement, the Escrowed Shares, if any, to which the holder of such Company
Share is entitled pursuant to the Escrow Agreement; and
               (iv) from Parent at the times set forth in Section 1.8, the
Earnout Payments, if any, due to the holders of Company Shares pursuant to
Section 1.8.
          (b) Each share of common stock, $0.01 par value per share, of the
Merger Sub issued and outstanding immediately prior to the Effective Time shall
be converted into and thereafter evidence one share of common stock, $0.01 par
value per share, of the Surviving Corporation.

-2-



--------------------------------------------------------------------------------



 



          (c) No certificates or scrip representing fractional shares of Parent
Shares shall be issued as part of any amount of the Aggregate Transaction
Consideration that a Shareholder has a right to receive. Notwithstanding any
other provision of this Agreement, in the event a Shareholder would otherwise
have been entitled to receive a fraction of a share of Parent Shares such
fraction shall be rounded up or down to the nearest whole share.
     1.6 Closing Amount Adjustment.
          (a) Target Working Capital. The Closing Amount will be adjusted by the
difference between the Closing Date Working Capital and Three Million Seven
Hundred Fifty Thousand Dollars ($3,750,000) (the “Target Working Capital”).
          (b) Closing Amount Adjustment. If the Closing Date Working Capital set
forth in the Final Balance Sheet is greater than the Target Working Capital, the
Closing Amount will be increased by such excess and if the Closing Date Working
Capital set forth in the Final Balance Sheet is less than the Target Working
Capital, the Closing Amount will be decreased by such shortfall (the amount of
any such adjustment, the “Closing Amount Adjustment”). If the Closing Amount is
increased pursuant to this Section 1.6, then Parent will pay to each of the
Shareholders by wire transfer in immediately available funds, within fifteen
(15) days following finalization of the Final Balance Sheet pursuant to
subsection (c) below, an amount equal to the product of (i) the Closing Amount
Adjustment, multiplied by (ii) such Shareholder’s Ownership Percentage. If the
Closing Amount is decreased pursuant to this Section 1.6, then each Shareholder
will pay to Parent by wire transfer in immediately available funds, within
fifteen (15) days following finalization of the Final Balance Sheet pursuant to
subsection (c) below, an amount equal to the product of (i) the Closing Amount
Adjustment, multiplied by (ii) such Shareholder’s Ownership Percentage;
provided, however, that if any Shareholder does not pay such amount within such
15-day period, Parent shall have the right to setoff such amount against any
amounts of the Aggregate Transaction Consideration payable to the Shareholders
hereunder.
          (c) Adjustment Procedures. The adjustments described in Section 1.6(b)
will be determined as follows:
               (i) Within sixty (60) days after the Closing Date, Parent shall
prepare and deliver to the Shareholder Representative a balance sheet of the
Company as of the Closing Date which shall set forth the Closing Date Working
Capital (the “Final Balance Sheet”). The parties acknowledge and agree that for
purposes of determining the Closing Amount Adjustment pursuant to this
Section 1.6(c)(i) the Final Balance Sheet shall be prepared on a basis
consistent with and utilizing the same principles, practices and policies of the
Company as those used in preparing the Most Recent Balance Sheet.
               (ii) The Shareholder Representative and any professionals chosen
by the Shareholder Representative shall have the right to review the Surviving
Corporation’s books and records relating to, and the work papers of Parent and
its advisors utilized in preparing, the Final Balance Sheet. The Final Balance
Sheet shall be binding for purposes of the Closing Amount Adjustment unless the
Shareholder Representative presents to Parent within thirty (30) days after
receipt of the Final Balance Sheet from Parent written notice of disagreement
specifying in reasonable detail the nature and extent of the disagreement.

-3-



--------------------------------------------------------------------------------



 



               (iii) If the Shareholder Representative delivers a timely notice
of disagreement, Parent and the Shareholder Representative shall attempt in good
faith during the thirty (30) days immediately following Parent’s receipt of
timely notice of disagreement to resolve any disagreement with respect to the
Final Balance Sheet. If, at the conclusion of such 30-day period, Parent and the
Shareholder Representative have not resolved their disagreements regarding the
Final Balance Sheet, Parent and the Shareholder Representative shall refer the
items of disagreement for final determination to the Austin, Texas office of a
national or regional accounting firm which is mutually acceptable to Parent and
the Shareholder Representative (the “Accountants”). However, if Parent and the
Shareholder Representative are unable to agree on such a firm which is willing
to so serve, Parent shall deliver to the Shareholder Representative a list of
the Austin, Texas offices of two independent national or regional accounting
firms that are not auditors, tax advisors or other consultants to Parent, the
Surviving Corporation or the Shareholder Representative (or any of their
respective Affiliates), and the Shareholder Representative shall select one of
such two firms to be the Accountants within five (5) Business Days. The
Accountants, Parent and the Shareholder Representative will enter into such
engagement letters as required by the Accountants to perform under this
Section 1.6(c)(iii). The Parties will be reasonably available for the
Accountants, and shall instruct the Accountants to render a final determination
within the twenty (20) days immediately following the referral to the
Accountants. The Final Balance Sheet shall be deemed to be conclusive and
binding on Parent and the Shareholders upon (A) the failure of the Shareholder
Representative to deliver to Parent a notice of disagreement thirty (30) days
after receipt of the Final Balance Sheet prepared by Parent, (B) resolution of
any disagreement by mutual agreement of Parent and the Shareholder
Representative after a timely notice of disagreement has been delivered to
Parent, or (C) notification by the Accountants of their final determination of
the items of disagreement submitted to them.
               (iv) The fees and disbursements of the Accountants under this
Section 1.6(c) shall be borne exclusively by the Shareholders, unless the
adjustments to the Final Balance Sheet resulting from the Shareholder
Representative’s notice of disagreement caused change in the Closing Amount
Adjustment in excess of Fifty Thousand Dollars ($50,000) in favor of the
Shareholders, in which case such fees and disbursements shall be borne
exclusively by Parent. In the event the Shareholders are obligated to pay the
fees and disbursements of the Accountants hereunder, such amounts shall be
disbursed from the Escrow Fund, and then from any other amounts of the Aggregate
Transaction Consideration payable to the Shareholders hereunder, whether by
right of setoff or otherwise, or if amounts payable hereunder are not
sufficient, upon demand by Parent, from the Shareholders.
     1.7 Reserved.
     1.8 Earnout.
          (a) EBITDA Portion (First Earnout Period). Subject to the terms and
conditions of this Section 1.8, if for the twelve (12) month period ending on
the first anniversary of the Closing Date (the “First Earnout Period”):
               (i) EBITDA is less than $3,000,000, then Parent shall not be
required to pay any amount pursuant to this Section 1.8(a); and

-4-



--------------------------------------------------------------------------------



 



               (ii) EBITDA equals or exceeds $3,000,000, then Parent shall pay
as additional Aggregate Transaction Consideration pursuant to Section 1.8(f),
and subject to the Earnout cap set forth in Section 1.8(e), an amount equal to
seventy percent (70%) of the amount of all such EBITDA (including the first
$3,000,000 thereof) (the “First EBITDA Payment”); provided, however, that the
maximum First EBITDA Payment shall be $4,500,000.
          (b) EBITDA Portion (Second Earnout Period). Subject to the terms and
conditions of this Section 1.8, if for the twelve (12) month period ending on
the second anniversary of the Closing Date (the “Second Earnout Period” and
together with the First Earnout Period, the “Earnout Periods”):
               (i) EBITDA is less than $4,500,000, then Parent shall not be
required to pay any amount pursuant to this Section 1.8(b); and
               (ii) EBITDA equals or exceeds $4,500,000, then Parent shall pay
as additional Aggregate Transaction Consideration pursuant to Section 1.8(f),
and subject to the Earnout cap set forth in Section 1.8(e), an amount equal to
eighty percent (80%) of the amount of all such EBITDA (including the first
$4,500,000 thereof) (the “Second EBITDA Payment” and collectively with the First
EBITDA Payment, the “EBITDA Payments”); provided, however, that the maximum
Second EBITDA Payment shall be the sum of $4,500,000 plus the amount, if any, by
which the First EBITDA Payment is less than $4,500,000; provided, further, that
if EBITDA for the First Earnout Period is less than $3,000,000, the maximum
Second EBITDA Payment shall be $4,500,000.
          (c) ***
          (d) Revenue Target Portion. Subject to the terms and conditions of
this Section 1.8, if Revenues for the Second Earnout Period equals or exceeds
$17,500,000, then Parent shall pay $1,000,000 as additional Aggregate
Transaction Consideration pursuant to Section 1.8(f).
          (e) Earnout Caps. For the avoidance of doubt, in no event shall Parent
be required to pay more than: (i) $4,500,000 pursuant to Section 1.8(a)(ii);
(ii) $9,000,000 in the aggregate for all payments pursuant to
Sections 1.8(a)(ii) and 1.8(b)(ii); (iii) $4,000,000 in the aggregate for all
payments pursuant to Section 1.8(c) (collectively, the “Strategic Objectives
Payments”); and (iv) $1,000,000 pursuant to Section 1.8(d) (the “Revenues
Payment” and collectively with the EBITDA Payments and the Strategic Objectives
Payments, the “Earnout Payments”).
          (f) Allocation and Payment of Earnout Payments. If an Earnout Payment
is due, then Parent shall pay such Earnout Payment to the Shareholders and to
the holders of the Options terminated prior to the Closing set forth on Part II
of Exhibit B (the “Option Holders”) as follows.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

-5-



--------------------------------------------------------------------------------



 



               (i) Until Total Consideration equals or exceeds the Option Holder
Threshold, each Earnout Payment (or group of Earnout Payments being paid
contemporaneously) shall be payable to the Shareholders in accordance with the
percentages set forth in Part I of Exhibit B and the Option Holders shall not be
entitled to any portion of such Earnout Payments; provided, that each
Shareholder shall first receive a portion of the Earnout Payment(s) equal to any
Indemnification Payments made by such Shareholder (to the extent a payment has
not already been made to such Shareholder in respect of such Indemnification
Payments).
               (ii) When Total Consideration is greater than the Option Holder
Threshold, to the extent any Earnout Payment (or group of Earnout Payments being
paid contemporaneously) causes Total Consideration to be greater than the Option
Holder Threshold, the amount of Earnout Payments in excess of the Option Holder
Threshold shall be payable to the Shareholders and Option Holders in accordance
with the percentages set forth in Part II of Exhibit B; provided, that each
Shareholder shall first receive a portion of the Earnout Payment(s) equal to any
Indemnification Payments made by such Shareholder (to the extent a payment has
not already been made to such Shareholder in respect of such Indemnification
Payments).
               (iii) All payments due to the Shareholders pursuant to
Sections 1.8(f)(i) and (ii) shall be made by the issuance to each Shareholder of
a number of Parent Shares equal in value to the amount due to such Shareholder
(valuing the Parent Shares, for purposes of this Section 1.8(f)(i), using the
Share Valuation Method). For the avoidance of doubt, the Share Valuation Method
will be applied as of the date on which EBITDA for the applicable period is
finally determined pursuant to Section 1.8(g). Parent shall pay any amount due
to the Option Holders under Section 1.8(f)(ii) by delivery of cash or check for
good funds, subject to any applicable withholding.
               (iv) Healthcare Growth Partners, LLC shall be entitled to receive
from each Earnout Payment an amount equal to two percent (2%) of such Earnout
Payment. Parent shall pay the amount due to Healthcare Growth Partners, LLC by
wire transfer of immediately available funds to an account designated by
Healthcare Growth Partners, LLC.
               (v) Parent shall pay the First EBITDA Payment, if any, and any
Strategic Objectives Payments achieved prior to the end of the First Earnout
Period within five (5) Business Days (in the case of the Shareholders and
Healthcare Growth Partners, LLC) or within thirty (30) days (in the case of the
Option Holders) following the date on which EBITDA for the First Earnout Period
is finally determined pursuant to Section 1.8(g). If the strategic objective set
forth in Section 1.8(c)(i) is achieved after the end of the First Earnout Period
and prior to March 31, 2011, Parent shall pay such Strategic Objective Payment
within five (5) Business Days (in the case of the Shareholders and Healthcare
Growth Partners, LLC) or within thirty (30) days (in the case of the Option
Holders) of the achievement of such strategic objective. Parent shall pay the
Second EBITDA Payment, if any, the Revenues Payment, if any, and any Strategic
Objectives Payments achieved prior to the end of the Second Earnout Period
within five (5) Business Days (in the case of the Shareholders and Healthcare
Growth Partners, LLC) or within thirty (30) days (in the case of the Option
Holders) following the date on which EBITDA for the Second Earnout Period is
finally determined pursuant to Section 1.8(g). If the strategic objective set
forth in Section 1.8(c)(ii) is achieved after the end of the Second Earnout

-6-



--------------------------------------------------------------------------------



 



Period and prior to May 10, 2012, Parent shall pay such Strategic Objective
Payment within five (5) Business Days (in the case of the Shareholders and
Healthcare Growth Partners, LLC) or within thirty (30) days (in the case of the
Option Holders) of the achievement of such strategic objective.
          (g) Earnout Procedures.
               (i) Within forty-five (45) days after the end of each Earnout
Period, Parent shall deliver to the Shareholder Representative a certificate
(the “Earnout Certificate”) which shall set forth EBITDA, Revenues, if
applicable, and achievement of the strategic objectives set forth in
Section 1.8(c), if applicable, for the Earnout Period and the Earnout Payment
due for such Earnout Period, if any. A sample Earnout Payment calculation is
attached hereto as Exhibit I.
               (ii) The Shareholder Representative and any professionals chosen
by the Shareholder Representative shall have the right to review the Surviving
Corporation’s books and records relating to, and the work papers of Parent and
its advisors utilized in preparing the Earnout Certificate. The amount of the
Earnout Payment set forth in the Earnout Certificate shall be binding on the
Shareholders unless the Shareholder Representative presents to Parent within
thirty (30) days after receipt of the Earnout Certificate written notice of
disagreement specifying in reasonable detail the nature and extent of the
disagreement. Parent and the Shareholder Representative shall attempt in good
faith during the thirty (30) days immediately following Parent’s receipt of the
Shareholder Representative’s timely notice of disagreement to resolve any
disagreement with respect to such Earnout Payment.
               (iii) If, at the end of the 30-day period referenced in
subsection (ii) above, Parent and the Shareholder Representative have not
resolved all disagreements with respect to whether the calculation of the
Earnout Payment is in accordance with the terms of Section 1.8, Parent and the
Shareholder Representative will refer the items of disagreement to the
Accountants (to the extent the items of disagreement relate to the calculation
of EBITDA or Revenues), which shall be selected in accordance with the
provisions of Section 1.6(c)(iii), or to the Software Consultants (to the extent
the items of disagreement relate to the achievement of the strategic objectives
set forth in Section 1.8(c)). The parties will be reasonably available and work
diligently to facilitate the mediation of all disputes between the parties
within the 30-day period immediately following the referral to the Accountants
and/or the Software Consultants, as applicable. Parent and the Shareholder
Representative will enter into such engagement letters as required by the
Accountants or Software Consultants to perform under this Section 1.8(g)(iii).
The Earnout Certificate shall be deemed to be conclusive and binding on Parent
and the Shareholders upon (A) the failure of the Shareholder Representative to
deliver to Parent a notice of disagreement within thirty (30) days of receipt of
the Earnout Certificate prepared by Parent, (B) resolution of any disagreement
by mutual agreement of Parent and the Shareholder Representative (and any
resulting modification of the Earnout Certificate) after a timely notice of
disagreement has been delivered to Parent, or (C) notification by the
Accountants or Software Consultants, as applicable, of their final determination
of the items of disagreement submitted to them (and any resulting modification
of the Earnout Certificate); provided that nothing herein shall prohibit
Shareholders from challenging the Earnout Certificate in any court of competent
jurisdiction based on any item that is not an accounting dispute or the
achievement of a specific

-7-



--------------------------------------------------------------------------------



 



strategic objective (including Parent’s failure to comply with its obligations
under Section 1.8(h) or (i)).
               (iv) The fees and disbursements of the Accountants under this
Section 1.8(g) shall be deducted from the Earnout Payment (and borne by the
Shareholders if there is no Earnout Payment), unless it is determined that
(A) the Earnout Certificate understated the Earnout Payment by at least One
Hundred Forty Thousand Dollars ($140,000) or (B) Parent acted in bad faith with
respect to such understatement, in either which case such fees and disbursements
will be borne exclusively by Parent. The fees and disbursements of the Software
Consultants under this Section 1.8(g) shall be divided equally between Parent,
on the one hand, and the Shareholders, on the other hand, with the Shareholders’
portion being deducted from the Earnout Payment (and borne by the Shareholders
if there is no Earnout Payment), unless it is determined that (A) the Earnout
Certificate understated the Earnout Payment by at least One Hundred Forty
Thousand Dollars ($140,000) or (B) Parent acted in bad faith with respect to
such understatement, in either which case such fees and disbursements will be
borne exclusively by Parent.
          (h) Acceleration Events.
               (i) If a Change of Control with respect to the Business occurs at
any time prior to the expiration of the Second Earnout Period, then Parent shall
pay the maximum Earnout Payments for any Earnout Period not yet completed on the
date of such Change of Control, even if Parent would not otherwise be required
to make such Earnout Payments based on the EBITDA, Revenues and strategic
objectives actually achieved during such period(s). Parent shall pay such amount
no later than ten (10) Business Days after such Change of Control. For purposes
of this Agreement, “Change of Control” shall mean (a) any acquisition of the
Surviving Corporation, Parent, or any Affiliate of the Parent in control of the
Business (a “Successor Entity”) by means of merger or other form of corporate
reorganization in which the outstanding securities of the Surviving Corporation,
Parent or such Successor Entity are exchanged for securities or other
consideration issued, or caused to be issued, by the acquiring entity or its
Affiliate (other than a mere reincorporation transaction), unless Parent
continues to hold, directly or indirectly, more than 50% of the voting power of
the surviving or acquiring entity after the transaction; (b) a sale or transfer
of a majority or more of the outstanding securities of the Surviving
Corporation, Parent or a Successor Entity, in one or more transactions, to any
Person; (c) a sale or transfer of all or substantially all of the assets
constituting the Business to any Person other than Affiliate of Parent; or (d) a
spin-out of the Surviving Corporation or a Successor Entity to the stockholders
of Parent.
               (ii) If the employment of Fred Beck or Tim Rhoads is terminated
by the Surviving Corporation without “cause” (as defined in Section 7(c) of
their respective employment agreements) or Fred Beck or Tim Rhoads terminates
his employment with “Good Reason” (as defined in Section 7(e) of their
respective employment agreements) at any time prior to the expiration of the
Second Earnout Period, then Parent shall pay one-third of the maximum Earnout
Payments eligible to be earned for any Earnout Period not yet completed on the
date of such termination of employment, even if Parent would not otherwise be
required to make such Earnout Payments based on the EBITDA, Revenues and
strategic objectives actually achieved during such period(s). Parent shall pay
such amount no later than ten (10) Business Days after

-8-



--------------------------------------------------------------------------------



 



such termination of employment. All payments pursuant to this Section 1.8(h)(ii)
shall be deducted from any future Earnout Payments (during the applicable
Earnout Period to which such payment is attributable). For the avoidance of
doubt, the provisions of this Section 1.8(h)(ii) apply upon each termination of
employment (i.e. Parent must pay two-thirds of the maximum Earnout Payments if
both Fred Beck and Tim Rhoads are terminated).
          (i) Conduct of Business.
               (i) The Shareholders understand, acknowledge and agree (as
evidenced by the adoption of this Agreement) that Parent is entitled to manage
and operate the Surviving Corporation and its business in its sole and absolute
discretion; provided, however, that prior to the expiration of the Second
Earnout Period (A) Parent shall at all times act in good faith with respect to
the Opus Business and shall not, directly or indirectly, take any action, or
fail to take any action, with the intent of reducing or eliminating Parent’s
obligation to make an Earnout Payment hereunder, (B) Parent will not acquire or
develop a competing inpatient clinical solution unless it will be deemed by
Parent to be an Opus Product, (C) so long as Fred E. Beck and Tim Rhoads remain
employed by the Surviving Corporation or any Affiliate thereof, they will
continue to exercise overall management authority for the Opus Business, subject
only to the supervision and direction of Pat Cline, Scott Decker, Phil Kaplan,
Steve Puckett or another executive designated by Parent, (D) Purchaser shall not
take any action intended solely to decrease EBITDA or Revenues of the Opus
Business, (E) Parent shall cause to be devoted to the Opus Business development
resources and personnel that are at least substantially the same as those
devoted to the Opus Business immediately prior to the Closing (unless the Opus
Business’ sales decline to an extent that such resources and personnel are not
warranted, as determined in Parent’s sole and absolute discretion), and
(F) Parent shall cause to be devoted to the Opus Business sales resources and
personnel that are at least substantially the same as those devoted to the Opus
Business immediately prior to the Closing.
               (ii) The Parties acknowledge and agree that, unless otherwise
agreed to in writing by Parent and the Shareholder Representative, during the
Earnout Periods, Parent will not cause to be operated through the Surviving
Corporation any business other than the Business and such other activities, if
any, conducted by the Surviving Corporation as of the Closing Date; provided,
however, that, Parent may, in its sole and absolute discretion, merge or
otherwise combine the operations of the Surviving Corporation with NextGen
Sphere, LLC, a California limited liability company; provided, further, that if
such operations are combined, the operations of NextGen Sphere, LLC (including
the Surviving Corporation’s cost of integrating such operations with those of
the Surviving Corporation but excluding the Surviving Corporation’s cost to
integrate with the Sphere software) will not be included in calculating EBITDA
and Revenues; provided, further, that Parent may in its sole and absolute
discretion include the operations of Sphere (both costs and revenues) only to
the extent such operations have a net positive effect on EBITDA. The Parties
acknowledge and agree that the current Sphere product is a credible HIS
solution, and Parent shall act in good faith with the resources necessary to
cause such product to continue to be credible in order to satisfy market demand,
investing as needed in implementation, support, development, quality assurance,
management and release management resources to keep pace with the market demand.

-9-



--------------------------------------------------------------------------------



 



               (iii) Parent will maintain or cause to be maintained separate or
otherwise identifiable (e.g., in the case of a shared general ledger) books and
records for the Surviving Corporation at all times during the Earnout Periods in
a manner reasonably necessary for the determination of EBITDA and Revenues.
               (iv) Notwithstanding the foregoing, the Shareholders understand,
acknowledge and agree (as evidenced by the adoption of this Agreement) that
Parent intends to integrate certain operations of the Company with the
operations of NextGen and that NextGen may seek to realize certain financial
synergies by eliminating redundant positions, functions and/or resources after
consummation of the Merger.
     1.9 Escrow.
          (a) Escrow Fund to Secure Obligations. On the Closing Date, Parent
shall deposit with the Escrow Agent a number of Parent Shares equal in value to
$2,500,000 (valuing such Parent Shares, for purposes of this Section 1.9(a),
using the Share Valuation Method) (the “Initial Escrowed Shares”). On the date
of each payment of an Earnout Payment prior to the Escrow Termination Date, a
number of Parent Shares to be issued to the Shareholders equal in value to
twenty percent (20%) of the amount of such Earnout Payment (valuing such Parent
Shares, for purposes of this Section 1.9(a), using the Share Valuation Method)
shall be deposited with the Escrow Agent (collectively with the Initial Escrowed
Shares, the “Escrowed Shares”). The Escrowed Shares shall represent a source of
value to secure the Shareholders’ obligations hereunder to the extent the
Escrowed Shares have not been surrendered by operation of Article VII,
Article VIII or in accordance with the Escrow Agreement. The Escrowed Shares
shall be held by the Escrow Agent under the Escrow Agreement pursuant to the
terms thereof. The Escrowed Shares shall be held until the Escrow Termination
Date as a trust fund and shall not be subject to any lien, attachment trustee
process or any other judicial process of any creditor of any party, and shall be
held and disbursed solely for the purposes and in accordance with the terms of
the Escrow Agreement.
          (b) Release of Escrow Fund. The remaining balance of the Escrowed
Shares will be released upon the second anniversary of the Closing (the “Escrow
Termination Date”); provided, however, that if any indemnity claims by Parent
pursuant to Article VII or VIII are unsatisfied, an amount equal to the amount
of the aggregate of such unsatisfied claims shall be retained by the Escrow
Agent.
          (c) Approval of Escrow Agreement. The adoption of this Agreement shall
constitute approval of the Escrow Agreement and of all of the arrangements
relating thereto, including the placement of the Escrowed Shares in escrow and
the appointment of the Shareholder Representative to act on behalf of the
Shareholders.
          (d) Payment Information Certificate. Whenever any portion of the
Escrowed Shares are to be released to one or more Shareholders, the Shareholder
Representative shall provide to Parent, certified in writing by the Shareholder
Representative (“Payment Information Certificate”), a schedule specifying the
name, address and taxpayer identification number for each such Shareholder and
the exact number of Escrowed Shares to be disbursed to each such Shareholder
(“Payment Information”). The preparation of the Payment Information

-10-



--------------------------------------------------------------------------------



 



Certificate and the accuracy of the Payment Information set forth thereon shall
be the sole and exclusive responsibility of the Shareholder Representative;
provided, however, that Parent shall have the right to review and approve such
Payment Information Certificate and Payment Information, which approval shall
not be unreasonably withheld or delayed.
     1.10 Certificate of Formation and Bylaws.
          (a) The certificate of formation of the Surviving Corporation
immediately following the Effective Time shall be the same as the certificate of
formation of the Company immediately prior to the Effective Time.
          (b) The bylaws of the Surviving Corporation immediately following the
Effective Time shall be the same as the bylaws of the Company immediately prior
to the Effective Time.
     1.11 No Further Rights. From and after the Effective Time, no Company
Shares shall be deemed to be outstanding, and holders of certificates formerly
representing Company Shares shall cease to have any rights with respect thereto
except as provided herein or by law.
     1.12 Shareholder Releases.
          (a) Effective as of the Closing, each Shareholder agrees not to sue
and fully releases and discharges the Company and its shareholders, directors,
officers, assigns and successors, past and present (collectively, “Releasees”),
with respect to and from any and all claims, issuances of the Company’s stock,
notes or other securities, any demands, rights, liens, contracts, covenants,
proceedings, causes of action, obligations, debts, and losses of whatever kind
or nature in law, equity or otherwise, whether now known or unknown, and whether
or not concealed or hidden, all of which each Shareholder now owns or holds or
has at any time owned or held against Releasees connected with or relating to
any matter occurring on or prior to the Effective Time; provided, however, that
nothing in this Section 1.12 will be deemed to constitute a release by any
Shareholder of (i) any right of such Shareholder under this Agreement, the
Escrow Agreement or any Employment Agreement entered into pursuant hereto,
(ii) any right to receive compensation or benefits under employee benefit plans
(including, without limitation, salary) attributable to the periods prior to the
Closing Date or (iii) any right to indemnification under the certificate of
formation or bylaws of the Company or under applicable law with respect to acts
or omissions prior to the Closing Date.
          (b) It is the intention of each Shareholder that such release be
effective as a bar to each and every claim, demand and cause of action specified
in subsection (a) above.
     1.13 Appointment of Shareholder Representative.
          (a) The Shareholders irrevocably make, constitute and appoint Fred E.
Beck to act as the Shareholders’ representative and agent for all purposes under
this Agreement (the “Shareholder Representative”).
          (b) Should the Shareholder Representative resign or be unable to
serve, the Shareholders having received a majority of the Aggregate Transaction
Consideration shall

-11-



--------------------------------------------------------------------------------



 



appoint a single substitute agent to take on the responsibilities of the
Shareholder Representative, whose appointment shall be effective on the date of
the prior Shareholder Representative’s resignation or incapacity.
          (c) By way of illustration only, and without limitation, the
Shareholder Representative shall have the authority to (i) execute on behalf of
each Shareholder, as fully as if the Shareholders were acting on their own
behalf, any and all documents and agreements referred to herein, including
executing the Escrow Agreement as the Shareholders’ representative, (ii) give
and receive notice or instructions permitted or required under this Agreement or
the Escrow Agreement, (iii) authorize the release of the Escrowed Shares to pay
any Claimed Amount or any other amounts payable out of the Escrowed Shares in
accordance with this Agreement, or (iv) undertake any actions with respect to
the resolution of a dispute or any disagreement with respect to the amount of
the Earnout Payments.
          (d) Any notice, direction or communication received by Parent, Merger
Sub or the Surviving Corporation from the Shareholder Representative, or
delivered to the Shareholder Representative by Parent, Merger Sub or the
Surviving Corporation, shall be binding upon the Shareholders. The Shareholder
Representative shall act in all matters on behalf of the Shareholders, and
Parent, Merger Sub and, after the Closing, the Surviving Corporation shall be
entitled to rely on the actions of the Shareholder Representative as the actions
of the Shareholders. Parent, Merger Sub and the Surviving Corporation may
deliver notices and communications to the Shareholders hereunder through the
Shareholder Representative at the address set forth in this Agreement for
notices, and such delivery shall be deemed to have been made to any or all of
the Shareholders. None of Parent, Merger Sub nor the Surviving Corporation shall
pay any costs or expenses incurred by the Shareholder Representative in carrying
out his or her obligations hereunder. Each of Parent, Merger Sub and the
Surviving Corporation consents to the appointment of the Shareholder
Representative to act as described hereunder.
          (e) The Shareholder Representative will have no liability to the
Shareholders with respect to actions taken or omitted to be taken in his
capacity as the Shareholder Representative, except with respect to any liability
resulting directly from the Shareholder Representative’s gross negligence or
willful misconduct. Each Shareholder hereby agrees to severally, in accordance
with his Ownership Percentage, and not jointly, indemnify and hold harmless the
Shareholder Representative from and against any and all (i) reasonable legal
fees incurred by the Shareholder Representative in connection with the
performance or administration of the Shareholder Representative’s duties
hereunder and (ii) Damages asserted against, resulting to, or imposed upon, or
incurred or suffered by, the Shareholder Representative (except to the extent
resulting from the gross negligence or willful misconduct on the part of the
Shareholder Representative) arising out of or in connection with the acceptance,
performance or administration of the Shareholder Representative’s duties
hereunder.
     1.14 Withholding. Parent shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to the Shareholders
and the Option Holders such amounts as it is required to deduct and withhold
with respect to such payment under the Code, or any provision of state, local or
foreign Tax law. To the extent that amounts

-12-



--------------------------------------------------------------------------------



 



are so withheld by Parent, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Shareholders or the Option
Holders, as applicable.
     1.15 Closing Statement. The Parties shall prepare and execute a statement
at the Closing setting forth the amounts to be paid, and the Parent Shares to be
issued, at the Closing.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE INDEMNIFYING SHAREHOLDERS
     The Company and the Indemnifying Shareholders jointly and severally
represent and warrant to Parent and Merger Sub that, except as set forth in the
Disclosure Schedule, the statements contained in this Article II are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date). The Disclosure
Schedule shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Article II. The
disclosures in any section or subsection of the Disclosure Schedule shall
qualify any other sections and subsections in this Article II only to the extent
either (i) there is an express cross-reference or (ii) it is clear from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.
     2.1 Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas. The Company is duly qualified to conduct business and is
in good standing under the laws of each jurisdiction listed in Section 2.1 of
the Disclosure Schedule, which jurisdictions constitute the only jurisdictions
in which the nature of the Company’s business or the ownership or leasing of its
properties requires such qualification, except where the failure to be so
authorized, qualified or licensed would not result in a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to carry on
the business in which it is engaged and to own and use the properties owned and
used by it. The Company has made available in the electronic data room or
delivered to Parent true, complete and correct copies of its charter and bylaws.
The Company is not in default under or in violation of any provision of its
charter or bylaws.
     2.2 Capitalization.
          (a) The authorized capital stock of the Company consists of Ten
Million (10,000,000) shares of common stock, $0.01 par value per share, of
which, as of the date of this Agreement, One Million (1,000,000) shares have
been issued and are outstanding, all of which are owned by the Shareholders.
          (b) Section 2.2(b) of the Disclosure Schedule sets forth a complete
and accurate list, as of the date of this Agreement, showing the number of
shares of capital stock, and the class or series of such shares, held by each
Shareholder. None of the outstanding Company Shares constitute restricted stock
or are otherwise subject to a repurchase or redemption right. All of the issued
and outstanding Company Shares have been duly authorized and validly issued

-13-



--------------------------------------------------------------------------------



 



and are fully paid and nonassessable. All of the issued and outstanding Equity
Interests of the Company have been offered, issued and sold by the Company in
compliance with all applicable federal and state securities laws.
          (c) Except as set forth in Section 2.2(c) of the Disclosure Schedule,
as of the Effective Time, (i) no subscription, Warrant, Option, convertible
security or other right (contingent or otherwise) to purchase or acquire any
shares of capital stock of the Company shall be authorized or outstanding,
(ii) the Company shall have no obligation (contingent or otherwise) to issue any
subscription, Warrant, Option, convertible security or other such right, or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness or assets of the Company, and (iii) the Company shall have no
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock or any interest therein or to pay any dividend
or to make any other distribution in respect thereof. There are no outstanding
or authorized stock appreciation, phantom stock or similar rights with respect
to the Company.
          (d) Except as set forth in Section 2.2(d) of the Disclosure Schedule
and except for the Option Plan, there is no outstanding agreement, written or
oral, between the Company and any holder of its securities, or, to the Knowledge
of the Company, among any holders of its securities, relating to the sale or
transfer (including agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights), registration under the Securities Act, or
voting, of the capital stock of the Company.
     2.3 Authorization of Transaction. The Company has all requisite power,
capacity and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Except as set forth in Section 2.3 of the Disclosure
Schedule, the execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company, including the Requisite Shareholder Approval. This Agreement has been
duly and validly executed and delivered by the Company and constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent such enforceability is subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or other law affecting or relating to creditors rights generally and
general principles of equity (regardless of whether such enforceability is
considered in proceeding in equity or law).
     2.4 Noncontravention. Subject to the filing of the Certificate of Merger as
required by the TBOC, neither the execution and delivery by the Company of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the charter or bylaws
of the Company, (b) require on the part of the Company any notice to or filing
with, or any permit, authorization, consent or approval of, any Governmental
Entity, (c) except as set forth in Section 2.4(c) of the Disclosure Schedule,
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party the right to terminate, modify or cancel,
or require any notice, consent or waiver under, any Material Contract,
(d) result in the imposition of any Security Interest upon any assets of the
Company, or (e) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company or any of its properties or assets.

-14-



--------------------------------------------------------------------------------



 



     2.5 Subsidiaries. Except as set forth in Section 2.5 of the Disclosure
Schedule, the Company does not control directly or indirectly or have any direct
or indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity.
     2.6 Financial Statements. The Company has made available in the electronic
data room or delivered to Parent the Financial Statements, copies of which are
attached to Section 2.6 of the Disclosure Schedule. Except as set forth in
Section 2.6 of the Disclosure Schedule, the Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, fairly present the financial condition, results of
operations and cash flows of the Company as of the respective dates thereof and
for the periods referred to therein and are consistent with the books and
records of the Company; provided, however, that the Financial Statements
referred to in clause (b) of the definition of such term are subject to normal
recurring year-end adjustments (which will not be material) and do not include
footnotes. Except as set forth in Section 2.6 of the Disclosure Schedule, there
are no material differences from the information included in the footnotes to
the audited Financial Statements that would be disclosed in footnotes to the
unaudited Financial Statements if such footnotes had been prepared.
     2.7 Absence of Certain Changes. Since the Most Recent Balance Sheet Date,
the Company has operated its business only in the Ordinary Course of Business,
and, except as set forth on Section 2.7 of the Disclosure Schedule:
          (a) the Company has not incurred any Debt;
          (b) the Company has not made any acquisition (by merger,
consolidation, or acquisition of stock or assets or otherwise) of any other
Person;
          (c) the Company has not created any Security Interest on any of its
assets, tangible or intangible;
          (d) except for sales to customers of the Company’s products and
services in the Ordinary Course of Business, the Company has not sold, assigned
or transferred any of its tangible assets;
          (e) the Company has not entered into or amended (i) any customer
agreement with a Person that is or would be a Significant Person or (ii) any
agreement, other than a customer agreement, that is a Material Contract;
          (f) the Company has not (i) entered into or amended any employment or
severance or similar agreement with any employee or any collective bargaining
agreement, (ii) adopted or amended, or increased the payments to or benefits
under, any profit sharing, bonus, thrift, stock option, deferred compensation,
savings, insurance, restricted stock, pension, retirement, or other employee
benefit plan for or with any of its directors, officers or employees or
(iii) granted any increase in compensation payable or to become payable or the
benefits provided to its directors, officers or employees, other than in the
Ordinary Course of Business;

-15-



--------------------------------------------------------------------------------



 



          (g) the Company has not (i) made or changed any Tax election or
(ii) made any material change in any method of accounting or accounting practice
used by it, other than any such changes required by GAAP;
          (h) the Company has conducted and reflected in its books and records
each transaction referenced in Section 2.26 of the Disclosure Schedule on an
arm’s-length basis;
          (i) there has been no change, event or development that has had,
individually or in the aggregate, a Company Material Adverse Effect;
          (j) there has not been any material casualty, loss, damage or
destruction (whether or not covered by insurance) to any asset of the Company;
          (k) the Company has not made any single expenditure or commitment to
purchase personal property or for additions to property, plant and equipment in
excess of $25,000;
          (l) the Company has not issued, sold or otherwise disposed of any
debenture, note, stock, or equity interest or modified or amended any right of
any holder thereof;
          (m) the Company has not amended, terminated, waived, disposed of, or
permitted to lapse, any material Permit;
          (n) there has not been any amendment to the charter or bylaws of the
Company; and
          (o) the Company has not materially altered the nature of its business
or business plan.
     2.8 Undisclosed Liabilities. Except as provided in Section 2.8 of the
Disclosure Schedule, the Company has no liability (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities shown on the Most Recent
Balance Sheet and (b) liabilities which have arisen since the Most Recent
Balance Sheet Date in the Ordinary Course of Business and (c) contractual and
other liabilities incurred in the Ordinary Course of Business which are not
required by GAAP to be reflected on a balance sheet or that would not otherwise
be required to be disclosed in the footnotes of the Company’s financial
statements if such footnotes had been prepared.
     2.9 Taxes.
          (a) The Company has properly filed on a timely basis all Tax Returns
that it is and was required to file, and all such Tax Returns were true, correct
and complete in all material respects. The Company has properly paid on a timely
basis all Taxes, whether or not shown on any of its Tax Returns, that were due
and payable. All Taxes that the Company is or was required by law to withhold or
collect have been withheld or collected and, to the extent required, have been
properly paid on a timely basis to the appropriate Governmental Entity. The
Company has complied with all information reporting and back-up withholding
requirements

-16-



--------------------------------------------------------------------------------



 



including maintenance of the required records with respect thereto, in
connection with amounts paid to any employee, independent contractor, creditor
or other third party.
          (b) The unpaid Taxes of the Company for periods through the date of
the Most Recent Balance Sheet Date do not exceed the accruals and reserves for
Taxes (excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Most Recent
Balance Sheet.
          (c) The Company is not and has never been a member of any group of
corporations with which it has filed (or been required to file) consolidated,
combined, or unitary Tax Returns. The Company has no actual or potential
liability under Treasury Regulation Section 1.1502-6 (or any comparable or
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise for any Taxes of any Person (including
without limitation any affiliated, combined, or unitary group of corporations or
other entities that included the Company during a prior Taxable period). The
Company is not a party to, bound by, or obligated under any Tax allocation, Tax
sharing, Tax indemnity or similar agreement.
          (d) The Company has made available in the electronic data room or
delivered to Parent (i) complete and correct copies of all income Tax Returns of
the Company relating to Taxes for all Taxable periods ending on or after
January 1, 2006, and (ii) complete and correct copies of all private letter
rulings, revenue agent reports, information document requests, notices of
proposed deficiencies, deficiency notices, protests, petitions, closing
agreements, settlement agreements, pending ruling requests and any similar
documents submitted by, received by or agreed to by or on behalf of the Company
relating to Taxes for all Taxable periods ending on or after January 1, 2006. No
income Tax Returns of the Company have been audited by the Internal Revenue
Service or other applicable Governmental Entity for any Taxable period ending on
or after January 1, 2006, or, to the Knowledge of the Company, for any Taxable
period ending before January 1, 2006. The Company has delivered or made
available to Parent complete and correct copies of all other Tax Returns of the
Company relating to Taxes for all Taxable periods ending on or after January 1,
2006. No examination or audit of any Tax Return of the Company by any
Governmental Entity is currently in progress or threatened or contemplated, and
the Company does not know of any basis upon which a Tax deficiency or assessment
would reasonably be expected to be asserted against the Company. The Company has
not been informed by any jurisdiction that the jurisdiction believes that the
Company was required to file any Tax Return that was not filed.
          (e) The Company has not (i) waived any statute of limitations with
respect to Taxes or agreed to extend the period for assessment or collection of
any Taxes, (ii) requested any extension of time within which to file any Tax
Return, which Tax Return has not yet been filed, or (iii) executed or filed any
power of attorney relating to Taxes with any Governmental Entity.
          (f) The Company is not a party to any Tax litigation. The Company is
not nor has it ever been a party to any transaction or agreement that is in
conflict with the Tax rules on transfer pricing in any relevant jurisdiction.
The Company has disclosed on its federal income Tax Returns all positions taken
therein that could give rise to a substantial understatement of federal income
Tax within the meaning of Section 6662 of the Code.

-17-



--------------------------------------------------------------------------------



 



          (g) Except as set forth on Section 2.9(g) of the Disclosure Schedule,
there are no Security Interests or other encumbrances with respect to Taxes upon
any of the assets or properties of the Company, other than with respect to Taxes
not yet due and payable.
          (h) The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.
          (i) Except as set forth on Section 2.9(i) of the Disclosure Schedule,
the Company has not made any payments, nor is it obligated to make any payments,
nor is it a party to any agreement, contract, arrangement, or plan that could
obligate it to make any payments, that are or could be, separately or in the
aggregate, “excess parachute payments” within the meaning of Section 280G of the
Code (without regard to Sections 280G(b)(4) and 280G(b)(5) thereof). No excise
Tax will be imposed upon the Company as a result of the acceleration of Options.
          (j) No Shareholder holds Company Shares that are non-transferable and
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Code with respect to which a valid election under Section 83(b) of the Code
has not been made, and no payment to any Shareholder of any portion of the
consideration payable pursuant to this Agreement will result in compensation or
other income to such Shareholder with respect to which Parent or the Company
would be required to deduct or withhold any Taxes.
          (k) None of the assets of the Company (i) is property that is required
to be treated as being owned by any other person pursuant to the provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, (ii) is
“tax-exempt use property” within the meaning of Section 168(h) of the Code,
(iii) directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code, or (iv) is subject to a lease under
Section 7701(h) of the Code or under any predecessor section.
          (l) The Company will not be required to include any item of income in,
or exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a Taxable period ending on or prior to the Closing Date
(or as a result of the transactions contemplated by this Agreement) under
Section 481 of the Code (or any corresponding or similar provision of federal,
state, local or foreign Tax law); (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Closing Date;
(iii) deferred intercompany gain or any excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local or foreign Tax law); (iv) installment sale or
open transaction disposition made on or prior to the Closing Date; or
(v) prepaid amount received on or prior to the Closing Date. The Company
currently utilizes, the accrual method of accounting for income Tax purposes and
such method of accounting has not changed in the past five (5) years.
          (m) The Company has not participated in or cooperated with an
international boycott within the meaning of Section 999 of the Code.

-18-



--------------------------------------------------------------------------------



 



          (n) There is no limitation on the utilization by the Company of its
net operating losses, built-in losses, Tax credits, or similar items under
Sections 382, 383, or 384 of the Code or comparable provisions of foreign, state
or local law (other than any such limitation arising as a result of the
consummation of the transactions contemplated by this Agreement).
          (o) The Company has not distributed to the Shareholders or security
holders stock or securities of a controlled corporation, nor have stock or
securities of the Company been distributed, in a transaction to which
Section 355 or Section 361 of the Code applies.
          (p) The Company is not nor has it ever been required to make a basis
reduction pursuant to Treasury Regulation Section 1.1502-20(b) or Treasury
Regulation Section 1.337(d)-2(b).
          (q) Section 2.9(q) of the Disclosure Schedule sets forth each
jurisdiction (other than United States federal) in which the Company files, or,
is required to file or has been required to file a Tax Return or is or has been
liable for Taxes on a “nexus” basis and each jurisdiction that has sent notices
or communications of any kind requesting information relating to the Company’s
nexus with such jurisdiction.
          (r) The Company is not a “consenting corporation” within the meaning
of Section 341(f) of the Code, and none of the assets of the Company are subject
to an election under Section 341(f) of the Code.
          (s) There is no basis for the assertion of any claim relating or
attributable to Taxes, which, if adversely determined, would result in any
Security Interest on the assets of the Company, or would reasonably be expected
to have a material adverse effect on the Company.
     2.10 Assets.
          (a) Except as set forth in Section 2.10(a) of the Disclosure Schedule,
the Company is the true and lawful owner, and has good title to, all of the
assets (tangible or intangible) purported to be owned by the Company, free and
clear of all Security Interests. The Company owns or leases all tangible assets
sufficient for the conduct of its business as presently conducted. Each such
tangible asset is free from material defects, has been maintained in accordance
with normal industry practice, is in good operating condition and repair
(subject to normal wear and tear) and is suitable for the purposes for which it
presently is used.
          (b) Section 2.10(b) of the Disclosure Schedule lists (i) all fixed
assets (within the meaning of GAAP) of the Company having a book value greater
than $5,000, indicating the cost, accumulated book depreciation (if any) and the
net book value of each such fixed asset as of the Most Recent Balance Sheet
Date, and (ii) all other assets of a tangible nature (other than inventories) of
the Company whose book value exceeds $5,000.
          (c) Each item of equipment, motor vehicle and other asset that the
Company has possession of pursuant to a lease agreement or other contractual
arrangement is in such condition that, upon its return to its lessor or owner
under the applicable lease or contract, the obligations of the Company to such
lessor or owner to maintain such item will have been discharged in full and no
additional amounts will be due and owing thereunder.

-19-



--------------------------------------------------------------------------------



 



     2.11 Owned Real Property. The Company does not own, and has never owned,
any real property.
     2.12 Real Property Leases. Section 2.12 of the Disclosure Schedule lists
all Leases and lists the term of such Lease, any extension and expansion
options, and the rent payable thereunder. The Company has made available in the
electronic data room or delivered to Parent complete and accurate copies of the
Leases. With respect to each Lease:
          (a) such Lease is legal, valid, binding, and enforceable against the
Company and, to the Knowledge of the Company, is in full force and effect;
          (b) except as disclosed on Section 2.12 of the Disclosure Schedule,
such Lease will continue to be legal, valid, binding, and enforceable against
the Company and, to the Knowledge of the Company, in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing;
          (c) the Company is not in breach or violation of, or default under,
any such Lease, and no event has occurred, is pending or, to the Knowledge of
the Company, is threatened, which, after the giving of notice, with lapse of
time, or otherwise, would constitute a breach or default by the Company or, to
the Knowledge of the Company, any other party under such Lease and to the
Knowledge of the Company, each parcel of Leased Real Property is in compliance
in all material respects with all applicable Laws and Governmental Orders;
          (d) there are no material disputes, oral agreements or forbearance
programs in effect as to such Lease;
          (e) the Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest in the leasehold or subleasehold;
          (f) based on the Company’s experience up to the Closing Date, all
facilities leased or subleased thereunder are supplied with utilities and other
services adequate for the operation of said facilities;
          (g) except as set forth in Section 2.12(g) of the Disclosure Schedule,
to the Company’s Knowledge, there is not any Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease which would reasonably be expected to materially impair the current uses
or the occupancy by the Company of the property subject thereto; and
          (h) other than the rental payment amounts set forth in Section 2.12 of
the Disclosure Schedule and any other amounts payable by the Company pursuant to
the terms of the applicable Lease, no other amounts are owed by the Company with
respect to the rental of any parcel of Leased Real Property.

-20-



--------------------------------------------------------------------------------



 



     2.13 Intellectual Property.
          (a) Section 2.13(a) of the Disclosure Schedule lists each patent,
patent application, copyright registration or application therefor, and
trademark, service mark and domain name registration or application therefor of
the Company.
          (b) The Company owns or has the right under all Company Intellectual
Property reasonably necessary (i) to use, sell, market and distribute the
Customer Deliverables and (ii) to operate the Business as presently conducted.
Each item of Company Intellectual Property will be owned or available for use by
the Company immediately following the Closing on substantially identical terms
and conditions as it was owned or available for use by the Company immediately
prior to the Closing, except as described in Section 2.13(b) of the Disclosure
Schedule. No current or former employee of the Company has any claim or right in
or to the Company Intellectual Property. The Company has taken commercially
reasonable measures to protect the proprietary nature of each item of Company
Intellectual Property the exclusive use of which is material to the Business,
and to maintain in confidence all trade secrets and confidential information,
that it owns or uses. No other Person has any rights to any of the Company
Intellectual Property owned by the Company (except pursuant to agreements or
licenses specified in Section 2.13(d) of the Disclosure Schedule), and, to the
Knowledge of the Company and the Shareholders, no other Person is infringing,
violating or misappropriating any of the Company Intellectual Property, except
as described in Section 2.13(b) of the Disclosure Schedule.
          (c) None of the Company Intellectual Property, Customer Deliverables,
or the sale, marketing, distribution, provision or use thereof (as each is
conducted immediately prior to Closing), infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any Person.
Section 2.13(c) of the Disclosure Schedule lists any complaint, claim or notice,
or threat thereof, received by the Company alleging any infringement, violation
or misappropriation of Intellectual Property of any third party within the
immediately preceding four (4) years; and the Company has made available to
Parent complete access to all written documentation in the possession of the
Company relating to any such complaint, claim, notice or threat. The Company has
made available to Parent complete access to all written documentation in the
Company’s possession relating to claims or disputes known to the Company
concerning any Company Intellectual Property.
          (d) Section 2.13(d) of the Disclosure Schedule identifies each license
or other agreement that is currently in effect pursuant to which the Company has
licensed, distributed or otherwise granted any rights to any third party with
respect to, any Company Intellectual Property or any Intellectual Property owned
by a party other than the Company. Except as described in Section 2.13(d) of the
Disclosure Schedule, the Company has not agreed to indemnify any Person against
any infringement, violation or misappropriation of any Intellectual Property
rights with respect to any Customer Deliverables. Except as set forth in
Section 2.13(d) of the Disclosure Schedule, the Company is not, nor will it or
any party hereto be as a result of the execution and delivery of this Agreement
or the performance of its obligations under this Agreement, in breach of any
license, sublicense or other agreement relating to the Company Intellectual
Property.

-21-



--------------------------------------------------------------------------------



 



          (e) Section 2.13(e) of the Disclosure Schedule identifies each item of
Intellectual Property used by the Company that is owned by a party other than
the Company, and the license or agreement pursuant to which the Company uses it
(excluding “off-the-shelf” software programs licensed by or to the Company
pursuant to nonnegotiable standard form, mass market or “shrink wrap” licenses).
          (f) Except as set forth in Section 2.13(f) of the Disclosure Schedule,
all of the copyrightable materials (but excluding materials created, developed
or otherwise provided by a third party) embedded in, incorporated into or
delivered bundled with the Customer Deliverables have been created by employees
of the Company within the scope of their employment by the Company, or by
independent contractors of the Company who have executed agreements expressly
assigning all right, title and interest in such copyrightable materials to the
Company. Except as set forth in Section 2.13(f) of the Disclosure Schedule, no
portion of such copyrightable materials was jointly developed with any third
party.
          (g) Except as set forth in Section 2.13(g) of the Disclosure Schedule,
the Customer Deliverables, the Internal Systems, and the Company Intellectual
Property are free from significant defects or significant programming errors, do
not contain any “Easter egg,” “back door,” time bomb,” “Trojan Horse,” “worm,”
“drop dead device,” “virus” (as these terms are commonly used in the computer
software field) or other software routines designed to permit unauthorized
access, to disable or erase software, hardware, or data without the knowledge or
intent of the operator or to perform any other similar type of function and
conform in all material respects to the written documentation and specifications
therefore.
          (h) The Internal Systems, Customer Deliverables, and the Company
Intellectual Property currently used by the Company to provide products and
services to their customers (i) are reasonably adequate for the business of the
Company as of the date of this Agreement and (ii) meet or are capable of being
scaled to meet, all of the requirements under the customer contracts of the
Company.
          (i) The Company has maintained detailed logs and records reasonably
sufficient to explain the functioning of the Internal Systems, Customer
Deliverables, and the Company Intellectual Property (including, but not limited
to, source code) and to allow a reasonably skilled programmer or other Parent
personnel to fully and satisfactorily use it in substantially the manner
intended without reliance on the knowledge or memory of any Person. Except as
set forth in Section 2.13(i) of the Disclosure Schedule, the Company does not
use, rely on or contract with any Person to provide service bureau, outsourcing
or other computer processing services.
          (j) Section 2.13(j) of the Disclosure Schedule lists all Public
Software that has been incorporated in the Internal Systems, Customer
Deliverables, and the Company Intellectual Property, their corresponding
licenses, and how the Public Software is used, including whether the Public
Software is linked to the Company Intellectual Property (including by dynamic
linking). In addition, the Internal Systems, Customer Deliverables, and the
Company Intellectual Property do not contain or link with any Public Software
code that requires the disclosure or distribution of all or a portion of the
non-Public-Software source code for any Internal Systems, Customer Deliverables
or Company Intellectual Property or requires the

-22-



--------------------------------------------------------------------------------



 



distribution of any Internal Systems, Customer Deliverables, or Company
Intellectual Property without charge to third parties, except for publishing
minor modifications to the Public Software itself that do not contain Company
Intellectual Property.
          (k) The Data Rights and information used by the Company in providing
Customer Deliverables, in keeping track of the financial and business
relationships between the Company and customers and in managing the Business
(collectively, the “Data”) (i) does not violate the privacy rights of any Person
under applicable Law, (ii) does not infringe upon, misappropriate or violate the
Intellectual Property rights of any Person, (iii) was collected and acquired in
accordance with all applicable laws and agreements, and (iv) when used by the
Company, in the manner in which the Data was used immediately prior to the date
hereof, does not violate any applicable Law or agreement. The Company has taken
commercially reasonable steps to maintain the confidentiality and proprietary
nature of the Data to the extent the confidentiality of the Data is material to
the Business.
     2.14 Contracts.
          (a) Section 2.14 of the Disclosure Schedule lists the following
agreements (written or oral) to which the Company is a party as of the date of
this Agreement (each, a “Material Contract”):
               (i) any agreement (or group of related agreements) for the lease
of personal property from or to third parties providing for lease payments in
excess of $10,000 per annum or having a remaining term longer than six months;
               (ii) any agreement (or group of related agreements) with software
vendors, distributors or sales agents allowing for the resale, marketing or
distribution of the Company’s services of products;
               (iii) any agreement containing covenants restraining or limiting
the freedom of the Company to engage in any line of business or compete with any
Person including, without limitation, by restraining or limiting the right to
solicit customers or that could reasonably be expected, following the Closing,
to restrain or limit the freedom of Parent or any Affiliate thereof to engage in
any line of business or compete with any Person;
               (iv) any agreement containing a right of first refusal;
               (v) any agreement (or group of related agreements) that is
terminable upon or prohibits a change in ownership or control of the Company, or
that requires consent in connection with a change in ownership or control of the
Company;
               (vi) any agreement (or group of related agreements) that provides
for the Company to be the exclusive or a preferred provider of any product or
service to any Person or the exclusive or a preferred recipient of any product
or service of any Person during any period of time or that otherwise involves
the granting by any Person to the Company of exclusive or preferred rights of
any kind;

-23-



--------------------------------------------------------------------------------



 



               (vii) any agreement (or group of related agreements) that
provides for any Person to be the exclusive or a preferred provider of any
product or service to the Company, or the exclusive or a preferred recipient of
any product or service of the Company during any period of time or that
otherwise involves the granting by the Company to any Person of exclusive or
preferred rights of any kind;
               (viii) any agreement (or group of related agreements) in which a
party has agreed to purchase all of its requirements for specified goods or
services from a particular provider;
               (ix) any agreement (or group of related agreements) in which the
Company has granted manufacturing rights, “most favored nation” or similar
pricing provisions or marketing or distribution rights relating to any products
or territory;
               (x) any agreement (or group of related agreements) under which it
has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) Debt or under which it has imposed (or may impose) a Security
Interest on any of its assets, tangible or intangible;
               (xi) any agreement for the disposition of any significant portion
of the assets or business of the Company (other than sales of products in the
Ordinary Course of Business) or any agreement for the acquisition of the assets
or business of any other entity (other than purchases of inventory or components
in the Ordinary Course of Business);
               (xii) any employment or consulting agreement;
               (xiii) any agreement involving any current or former officer,
director or shareholder of the Company or an Affiliate thereof;
               (xiv) any agreements that, by their terms bind Affiliates of the
Company or will bind Affiliates of the Company after the Closing;
               (xv) any agreement not otherwise listed in Section 2.14 of the
Disclosure Schedule under which the consequences of a default or termination
would reasonably be expected to have a Company Material Adverse Effect;
               (xvi) any agreement for the license of Intellectual Property,
excluding “off-the-shelf” software programs licensed by or to the Company
pursuant to nonnegotiable standard form, mass market or “shrink wrap” licenses;
and
               (xvii) any other agreement (or group of related agreements)
involving more than $50,000 in annual payments or that is otherwise material to
the Company.
          (b) The Company has made available in the electronic data room or
delivered to Parent a complete and accurate copy of each agreement listed in
Section 2.13 or Section 2.14 of the Disclosure Schedule, or with respect to each
such unwritten agreement, the Company has provided a detailed description of the
terms of such unwritten agreement. With respect to each agreement so listed:
(i) the agreement is legal, valid, binding and enforceable against the

-24-



--------------------------------------------------------------------------------



 



Company and, to the Knowledge of the Company, is in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable
against the Company and, to the Knowledge of the Company, in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing; and (iii) except as set forth on
Section 2.14(b)(iii) of the Disclosure Schedule, neither the Company nor, to the
Knowledge of the Company, any other party, is in breach or violation of, or
default under, any material provision of such agreement, and no event has
occurred, is pending or, to the Knowledge of the Company, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
breach or default of any material provision of such agreement by the Company or,
to the Knowledge of the Company, of any other party under such agreement.
     2.15 Accounts Receivable. Except as set forth in Section 2.15 of the
Disclosure Schedule, all Accounts Receivable of the Company reflected on the
Most Recent Balance Sheet (other than those paid since such date) are valid
receivables enforceable and fully collectible within one hundred eighty
(180) days of the Closing Date, free and clear of any claim, right of setoff or
other dispute, demand or future obligation of any nature whatsoever. The Company
has not received any written notice from an account debtor stating that any
Account Receivable is subject to any contest, claim or setoff by such account
debtor.
     2.16 Powers of Attorney. Except as set forth in Section 2.16 of the
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.
     2.17 Insurance. Section 2.17 of the Disclosure Schedule lists each
insurance policy (including fire, theft/crime, casualty, comprehensive general
liability, workers compensation, business interruption, environmental, errors
and omissions, directors and officers fiduciary liability, employment practices
liability, product liability and automobile insurance policies and bond and
surety arrangements) to which the Company is a party, all of which are in full
force and effect including the name of the insurer, policy numbers and whether
such policy is a claims-made or occurrence policy. Except as set forth in
Section 2.17 of the Disclosure Schedule, there is no claim pending or, to the
Knowledge of the Company, any existing facts which are reasonably likely to
result in a claim, and no claim has been denied or disputed by the underwriter
of any policy within the last four (4) years. All premiums due and payable under
all such policies have been paid. The Company has not been denied insurance
coverage at any time during the past five years and no policies have been
cancelled or have been refused to be renewed by the insurer in the past five
years except as set forth in Section 2.17 of the Disclosure Schedule. The
Company has no Knowledge of any threatened termination of, or premium increase
with respect to, any such policy except as set forth in Section 2.17 of the
Disclosure Schedule. Each such policy will continue to be enforceable and in
full force and effect immediately following the Closing in accordance with the
terms thereof as in effect immediately prior to the Closing. The Company has not
failed to timely give any notice required or failed to satisfy any
subjectivities under such insurance policies or binders of insurance.
     2.18 Litigation. Except as set forth in Section 2.18 of the Disclosure
Schedule, there is no Legal Proceeding which is pending or, to the Knowledge of
the Company, has been threatened against the Company, and, to the Knowledge of
the Company, no event has occurred or circumstance exists that would reasonably
be expected to give rise to or serve as the basis for

-25-



--------------------------------------------------------------------------------



 



any Legal Proceeding. There are no judgments, orders or decrees outstanding
against the Company.
     2.19 Warranties. Except as set forth in Section 2.19 of the Disclosure
Schedule, no Customer Deliverable is subject to any guaranty, warranty, right of
credit or other indemnity. Section 2.19 of the Disclosure Schedule sets forth
the aggregate expenses incurred by the Company in fulfilling its obligations
under its guaranty, warranty, right of credit and other indemnity provisions
during each of the fiscal years and the interim period covered by the Financial
Statements. The Company has no liability (and there is no known basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand giving rise to any liability) arising out of any
injury to individuals or property as a result of the ownership, possession or
use of any product manufactured, sold, leased or delivered by the Company.
     2.20 Employees.
          (a) Section 2.20 of the Disclosure Schedule contains a list of all
employees of the Company, along with the position and the annual rate (or hourly
rate, where applicable) of compensation of each such person.
          (b) The Company is not a party to or bound by any collective
bargaining agreement, and has not experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes. The Company has
never committed any unfair labor practice. The Company has no Knowledge of any
organizational effort made or threatened, either currently or within the past
two years, by or on behalf of any labor union with respect to employees of the
Company.
          (c) All employee expenses and benefits shall have been accrued on the
Final Balance Sheet for all periods prior to and up through the Closing Date.
          (d) To the Knowledge of the Company, no officer, Key Employee or group
of employees has any plans to terminate employment with the Company at any time
within twelve (12) months after the date hereof.
     2.21 Employee Benefits.
          (a) Section 2.21(a) of the Disclosure Schedule contains a complete and
accurate list of all Company Plans. Complete and accurate copies of documents
embodying each of the Company Plans and related plan documents including
(without limitation) plan documents, trust documents, group annuity contracts,
plan amendments, insurance policies or contracts, participant agreements,
employee booklets, administrative service agreements, summary plan descriptions,
plan summaries or descriptions, minutes, resolutions, compliance and
nondiscrimination tests for the last three plan years, standard COBRA forms and
related notices, registration statements and prospectuses, and, to the extent
still in its possession, any material employee communications relating thereto,
have been made available in the electronic data room or delivered to Parent.
With respect to each Company Plan which is subject to ERISA reporting
requirements, the Company has made available in the electronic data room or
delivered copies of the Form 5500 reports and any applicable financial
statements, including schedules and

-26-



--------------------------------------------------------------------------------



 



reports filed for the last three years. The Company has made available in the
electronic data room or delivered to Parent the most recent Internal Revenue
Service determination or opinion letter issued, if any, with respect to each
such Company Plan which is intended to be a qualified plan as described in Code
Section 401(a), and nothing has occurred since the issuance of each such letter
which could reasonably be expected to cause the loss of tax-qualified status of
any such Company Plan.
          (b) Each Company Plan has been administered substantially in
accordance with its terms and in compliance with the requirements prescribed by
any and all statutes, rules and regulations (including ERISA and the Code),
except as would not have, in the aggregate, a Company Material Adverse Effect.
The Company and the ERISA Affiliates have performed all material obligations
required to be performed by them under, and are not in material default or
violation by any other party to, any Company Plan. All contributions required to
be made by the Company or any ERISA Affiliate to any Company Plan have been made
or accrued on the Most Recent Balance Sheet. All governmental filings and
reports as to each Company Plan subject to ERISA have been prepared in good
faith and timely filed and were true and correct as of the date filed. The
Company has distributed or posted all notices and reports to employees or
participants in the Company Plans required to be distributed or posted. There
has been no “prohibited transaction,” as such term is defined in Section 406 of
ERISA or Section 4975 of the Code, with respect to any Company Plan for which
there is not a statutory exemption. Neither the Company nor any ERISA Affiliate
is subject to any liability or penalty under Sections 4976 through 4980 of the
Code or Title I of ERISA with respect to any prohibited transaction with any
Company Plan. With respect to each Company Plan no “reportable event” within the
meaning of Section 4043 of ERISA (excluding any such event for which the thirty
(30) day notice requirement has been waived under the regulations to
Section 4043 of ERISA) nor any event described in Section 4062, 4063 or 4041 of
ERISA has occurred. No Company Plan has assets that include securities issued by
the Company or any ERISA Affiliate and no Company Plan constitutes a security
which is required to be registered under applicable state or federal securities
laws. There has been no amendment to, written interpretation or announcement by
the Company or any ERISA Affiliate of any increase in the benefits provided
under any Company Plan above the level of benefits which resulted in the expense
incurred with respect to that Plan for the most recent fiscal year included in
the Company’s financial statements.
          (c) No suit, investigation, audit, administrative proceeding, action,
or other litigation (except claims for benefits payable in the normal operation
of the Company Plans and proceedings with respect to qualified domestic
relations orders) has been brought, or to the Knowledge of the Company is
threatened, against or with respect to any Company Plan or asserting any rights
or claims to benefits under any Company Plan, including audit or inquiry by the
IRS or United States Department of Labor.
          (d) With respect to each Company Plan that is intended to be qualified
under Section 401(a) of the Code, the Company has either obtained or is entitled
to rely on a determination and/or notification letter from the Internal Revenue
Service to the effect that such Company Plan is qualified under Sections 401(a)
and 501(a) of the Code; that such determination and/or notification letter
covers all amendments to the Code which are currently effective, and the plans
and the trusts related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code or, if not, the Company
still has time

-27-



--------------------------------------------------------------------------------



 



remaining to apply under applicable Treasury Regulations or Internal Revenue
Service pronouncements to either make any amendments in such Company Plan as may
be necessary to result in such Company Plan being qualified under all such
amendments and, if desired, to apply to the Internal Revenue Service for a
favorable determination letter on such qualification; and no act or omission has
occurred that could reasonably be expected to adversely affect the qualification
of such Company Plan or materially increase the Company’s expense associated
with such Company Plan. Each Company Plan that is required to satisfy
Section 401(k)(3) or Section 401(m)(2) of the Code has been tested for
compliance with, and satisfies the requirements of Section 401(k)(3) and
Section 401(m)(2) of the Code for each plan year ending prior to the Closing
Date, or is a “safe harbor” plan that avoids the need for any such testing.
          (e) The Company has not nor has any ERISA Affiliate ever maintained,
established, sponsored, participated in, contributed to, or is obligated to
contribute to, or otherwise incurred any obligation or liability (including,
without limitation, any contingent liability) under any “multiemployer plan” as
defined in Section 3(37) of ERISA or to any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) that is subject to Section 412 of the Code or
Title IV of ERISA. Neither the Company nor any ERISA Affiliate has any actual or
potential withdrawal liability (including, without limitation, any contingent
liability) from any complete or partial withdrawal (as defined in Sections 4203
and 4205 of ERISA) from any multiemployer plan.
          (f) With respect to each Company Plan, the Company and each of its
ERISA Affiliates have substantially complied with (i) the applicable healthcare
continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations thereunder and any
similar state law governing the extension or continuation of health care
coverage following the termination of employment of the employees of the
Company; (ii) the applicable requirements of the Family Medical Leave Act of
1993 and the regulations thereunder; (iii) the applicable requirements of HIPAA;
(iv) the applicable requirements of the Cancer Rights Act of 1998; and (v) and
the applicable requirements of the Newborn and Mother’s Health Protection Act of
1996. The Company is in material compliance with its obligations to any current
and/or former employees and/or qualified beneficiaries pursuant to COBRA, HIPAA,
or any state law governing the extension or continuation of health care coverage
following the termination of employment of the employees of the Company.
          (g) There are no unfunded obligations under any Company Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage or other retiree welfare benefits and deferred compensation, but
excluding continuation of health coverage required to be continued under
Section 4980B of the Code or other applicable law and insurance conversion
privileges under state law in addition to any such obligations which are
reflected on the Company’s financial statements. The assets of each Company Plan
that is funded are reported at their fair market value on the books and records
of such Company Plan.
          (h) No act or omission has occurred and no condition exists with
respect to any Company Plan that would reasonably be expected to subject the
Company or any ERISA Affiliate to (i) any material fine, penalty, tax or
liability of any kind imposed under ERISA or the

-28-



--------------------------------------------------------------------------------



 



Code or (ii) any contractual indemnification or contribution obligation
protecting any fiduciary, insurer or service provider with respect to any
Company Plan.
          (i) No Company Plan is funded by, associated with or related to a
“voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.
          (j) Each Company Plan may be amended, terminated or otherwise
discontinued unilaterally by the Company at any time without liability or
expense to the, Company (or after the Closing Date, Parent) or such Company Plan
as a result thereof (other than for benefits accrued through the date of
termination or amendment and reasonable administrative expenses related thereto)
and no Company Plan, plan document or agreement, summary plan description or
other written communication distributed generally to employees by its terms
prohibits the Company from amending, terminating or otherwise discontinuing any
such Company Plan.
          (k) Section 2.21(k) of the Disclosure Schedule discloses each:
(i) agreement with any shareholder, director, executive officer or other key
employee of the Company (A) the benefits of which are contingent, or the terms
of which are altered, upon the occurrence of a transaction involving the Company
of the nature of any of the transactions contemplated by this Agreement, (B)
providing any term of employment or compensation guarantee or (C) providing
severance benefits or other benefits after the termination of employment of such
director, executive officer or key employee; (ii) agreement, plan or arrangement
under which any person may receive payments from the Company that may be subject
to the tax imposed by Section 4999 of the Code or included in the determination
of such person’s “parachute payment” under Section 280G of the Code (without
regard to Sections 280G(b)(4) and 280G(b)(5) thereof); and (iii) agreement or
plan binding the Company, including any stock option plan, stock appreciation
right plan, restricted stock plan, stock purchase plan, severance benefit plan
or Company Plan, any of the benefits of which will be increased, or the vesting
of the benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the value of any of the benefits
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement. Any Company Plan which is a nonqualified deferred
compensation plan as defined in Code Section 409A is either exempt from Code
Section 409A or is in material compliance with Code Section 409A.
          (l) Section 2.21(l) of the Disclosure Schedule sets forth the policy
of the Company with respect to accrued vacation, accrued sick time and earned
time off and the amount of such liabilities as of the date of this Agreement. On
the Closing Date, no employees will have accrued vacation in excess of 240
hours.
          (m) The Company has classified all individuals who perform services
for the Company correctly under the Company Plans, ERISA and the Code as common
law employees, independent contractors, leased employees, and exempt or
non-exempt employees.
          (n) The Company has not engaged in any transaction with respect to any
Company Plan that is the same as or substantially similar to any transaction
that the Internal Revenue Service has determined to be a tax avoidance
transaction and has identified as a listed transaction in published guidance
under 26 CFR Section 1.6011-4(b)(2).

-29-



--------------------------------------------------------------------------------



 



     2.22 Environmental Matters.
          (a) The Company has complied in all material respects with all
applicable Environmental Laws and Environmental Permits. There is no pending or,
to the Knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request by any Governmental Entity, relating to any
Environmental Law and Environmental Permits involving the Company or any
properties owned or leased by it.
          (b) The Company is not subject to any environmental liability of any
solid or hazardous waste transporter or treatment, storage or disposal facility
that has been used by the Company.
          (c) The Company has not Released any Hazardous Material on any of the
Leased Real Property or on any property formerly owned, leased, used or occupied
by the Company.
          (d) There are no Environmental Claims pending or, to the Knowledge of
the Company, threatened against the Company on any of the Leased Real Property
and, to the Knowledge of the Company, there are no circumstances that would
reasonably be expected to form the basis of any such Environmental Claim.
          (e) The Company is not aware of any actual or alleged liability,
whether fixed or contingent, under any Environmental Law.
     2.23 Legal Compliance.
          (a) The Company is currently conducting, and has at all times
conducted, its business in material compliance with each applicable law
(including rules and regulations thereunder) of any federal, state, local or
foreign government, or any Governmental Entity. The Company (including any
Affiliates) has not received any notice or communication from any Governmental
Entity alleging noncompliance with any applicable law, rule or regulation.
          (b) Subject to paragraph (c) below, the Company complies with and has
implemented all such measures required for it to comply with its obligations as
a Covered Entity for its “Health Plan” and as a “Business Associate” of its
“Covered Entity” (as such capitalized terms are defined in HIPAA and the
regulations promulgated thereunder), including without limitation, the privacy
and security regulations (45 C.F.R. 160 and 164) and the transaction and code
set regulations (45 C.F.R. 162) promulgated under HIPAA. With respect to any
HIPAA regulatory requirements, including any contractual privacy and security
commitments for “Protected Health Information” (as that term is defined in the
HIPAA privacy and security regulations), for which the Company’s (including any
Affiliates) compliance with HIPAA is required (collectively, the “HIPAA
Commitments”),
               (i) the Company is in material compliance with the HIPAA
Commitments;

-30-



--------------------------------------------------------------------------------



 



               (ii) the transactions contemplated by this Agreement will not
violate any of the HIPAA Commitments;
               (iii) the Company has not received written inquiries from the
U.S. Department of Health and Human Services or any other Governmental Entity
regarding the Company’s compliance with the HIPAA Commitments; and
               (iv) the HIPAA Commitments have not been rejected by any
applicable certification organization which has reviewed such HIPAA Commitments
or to which any such HIPAA Commitment has been submitted.
          (c) The Company has either entered into or made reasonable and good
faith efforts to enter into valid, written Business Associate agreements with
all customers that are Covered Entities and with all contractors, agents,
vendors, suppliers, and service providers that are Business Associates of the
Company.
     2.24 Customers and Suppliers. Section 2.24 of the Disclosure Schedule sets
forth a list of (a) each customer of the Company under contract as of
January 31, 2010 and (b) each supplier that is the sole supplier of any
significant product or service to the Company (each such customer or supplier, a
“Significant Person”).
     2.25 Permits. Section 2.25 of the Disclosure Schedule sets forth a list of
all Permits issued to or held by the Company. Such listed Permits are the only
Permits that are required for the Company to conduct its business as presently
conducted. Each such Permit is in full force and effect; the Company is in
material compliance with the terms of each such Permit; and, to the Knowledge of
the Company, no suspension or cancellation of such Permit is threatened. There
is no basis for believing that such Permit will not be renewable upon
expiration. Each such Permit will continue in full force and effect immediately
following the Closing.
     2.26 Certain Business Relationships With Affiliates. Except as set forth in
Section 2.26 of the Disclosure Schedule, no Affiliate of the Company (a) owns
any property or right, tangible or intangible, which is used in the business of
the Company, (b) has any claim or cause of action against the Company, or
(c) owes any money to, or is owed any money by, the Company. Section 2.26 of the
Disclosure Schedule describes any transactions or relationships between the
Company and any Affiliate thereof which occurred or have existed since the
beginning of the time period covered by the Financial Statements.
     2.27 Brokers’ Fees. Except as set forth in Section 2.27 of the Disclosure
Schedule, neither the Company, nor any Shareholder nor any other party with whom
or for whom the Company or the Shareholders may have contracted has any
liability or obligation to pay any fees, commissions or any other amounts of any
kind whatsoever to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
     2.28 Books and Records. The minute books and other similar records of the
Company contain complete and accurate records of all actions taken at any
meetings of the Company’s shareholders, Board of Directors or any committee
thereof and of all written consents executed in lieu of the holding of any such
meeting. The books and records of the Company accurately reflect in all material
respects the assets, liabilities, business, financial

-31-



--------------------------------------------------------------------------------



 



condition and results of operations of the Company and have been maintained in
accordance with good business and bookkeeping practices. Section 2.28 of the
Disclosure Schedule contains a list of all accounts and safe deposit boxes of
the Company (including the name of each bank, trust company, savings
institution, brokerage firm, mutual fund or other financial institution with
which the Company has an account or safe deposit box) and the names of persons
having signature authority with respect thereto or access thereto.
     2.29 Compliance with Healthcare Laws and Regulations.
          (a) Without limiting the generality of Section 2.23 or any other
representation or warranty made by the Company herein, the Company is conducting
and has conducted its business and operations in compliance in all material
respects with, and neither the Company nor any of its officers, directors or
employees has engaged in any activities prohibited under, all applicable civil
or criminal statutes, laws, ordinances, rules and regulations of any federal,
state, local or foreign Governmental Entity with respect to regulatory matters
relating to the provision, administration, and/or payment for healthcare
products or services (collectively, “Healthcare Laws”), including, without
limitation, (i) rules and regulations governing the operation and administration
of Medicare, Medicaid, or other federal health care programs; (ii) 42 U.S.C. §
1320a-7(b), commonly referred to as the “Federal Anti-Kickback Statute,”
(iii) 42 U.S.C. § 1395nn, commonly referred to as the “Stark Law,” (iv) 31
U.S.C. §§ 3729-33, commonly referred to as the “False Claims Act” and (v) rules
and regulations of the U.S. Food and Drug Administration.
          (b) The Company has not received any notice or communication from any
Governmental Entity alleging noncompliance with any Healthcare Laws. There is no
civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, notice, demand letter, warning letter, proceeding or
request for information pending against the Company and the Company has no
liability (whether actual or contingent) for failure to comply with any
Healthcare Laws. To the Knowledge of the Company, there is no act, omission,
event or circumstance that would reasonably be expected to give rise to any such
action, suit, demand, claim, complaint, hearing, investigation, notice, demand
letter, warning letter, proceeding or request for information or any such
liability. There has not been any violation of any Healthcare Laws by the
Company in its submissions or reports to any Governmental Entity that would
reasonably be expected to require investigation, corrective action or
enforcement action. There is no civil or criminal proceeding, or, to the
Knowledge of the Company, threatened, relating to the Company or any Company
director, officer or employee that involves a matter within or related to
Healthcare Laws.
          (c) Any remuneration (including, without limitation, a “discount or
reduction in price,” as referenced in 42 U.S.C. § 1320a-7b(b)(3)(A)) exchanged
between the Company and its customers, contractors, or other entities with which
it has a business relationship (together, “Trading Partners”) has at all times
been commercially reasonable and represents the fair market value for rendered
services or purchased items. No remuneration exchanged between the Company and
its Trading Partners has taken into account, either directly or indirectly, the
volume or value of any referrals or any other federal health care program
business generated between the Company and such Trading Partners.

-32-



--------------------------------------------------------------------------------



 



          (d) Neither the Company nor any of its directors, officers or
employees has been debarred or subject to mandatory or permissive exclusion from
participation in Medicare, Medicaid, or any other federal or state healthcare
program.
          (e) The Company has maintained all records required to be maintained
by it under any Healthcare Laws.
     2.30 Disclosure. No representation or warranty by the Company contained in
this Agreement, and no statement contained in the Disclosure Schedule or any
other document, certificate or other instrument delivered or to be delivered by
or on behalf of the Company pursuant to this Agreement, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
     Each Shareholder, severally with respect to himself and not jointly,
represents and warrants to Parent as follows (collectively as set forth in this
Article III, the “Shareholder Fundamental Representations”):
     3.1 Title to Shares. Such Shareholder owns beneficially and of record all
of the Company Shares set forth next to such Shareholder’s name in
Section 2.2(b) of the Disclosure Schedule, and such Shareholder has the full and
unrestricted power to sell, assign, transfer and deliver such Company Shares in
accordance with the terms of this Agreement, free and clear of all Security
Interests and there are no claims or actions pending with respect to the title
of such Company Shares, except for those arising under this Agreement and
applicable securities law restrictions. Such Shareholder is not a party to any
voting trust, proxy or other agreement or understanding with respect to the
voting of any Company Shares.
     3.2 No Conflict. The execution, delivery and performance by such
Shareholder of this Agreement and all related documents to which such
Shareholder is a party and the consummation of the transactions contemplated by
this Agreement and such documents do not and will not to such Shareholder’s
Knowledge violate any statute, rule, regulation, order or decree of any
Governmental Entity by which such Shareholder or such Shareholder’s properties
or assets is bound. There is no decree, judgment, order investigation or
litigation at law or in equity, no arbitration proceeding, and no proceeding
before or by any Governmental Entity, pending or to such Shareholder’s
Knowledge, threatened, to which such Shareholder is a party relating to the
transactions contemplated by this Agreement.
     3.3 Enforceability. This Agreement has been duly executed and delivered by
such Shareholder. This Agreement constitutes the valid and binding obligation of
such Shareholder enforceable against such Shareholder in accordance with its
terms, except to the extent that enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws relating to or affecting the rights and remedies of creditors
generally and (ii) general principles of equity.

-33-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
     Parent and Merger Sub, jointly and severally, represent and warrant to the
Shareholders that the statements contained in this Article IV are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing Date as though made as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date).
     4.1 Organization and Corporate Power. Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation. Each of Parent and Merger Sub has all
requisite corporate power and authority to carry on the business in which it is
engaged and to own and use the properties owned and used by it.
     4.2 Authorization of Transaction. Each of Parent and Merger Sub has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by Parent and
Merger Sub of this Agreement and the consummation by Parent and Merger Sub of
the series of transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Parent and Merger
Sub. This Agreement has been duly and validly executed and delivered by each of
Parent and Merger Sub and constitutes a valid and binding obligation of each of
Parent and Merger Sub, enforceable against it in accordance with its terms and
conditions, except to the extent that enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting the rights and remedies of creditors
generally and (ii) general principles of equity.
     4.3 Noncontravention. Except for the filing of the Certificate of Merger as
required by the TBOC, neither the execution and delivery by Parent and Merger
Sub of this Agreement, nor the consummation by Parent and Merger Sub of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of the charter or bylaws of Parent and Merger Sub, (b) require on the
part of Parent or Merger Sub any filing with, or permit, authorization, consent
or approval of, any Governmental Entity, (c) conflict with, result in breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which Parent or Merger Sub is a party or by
which it is bound or to which any of its assets are subject, except for (i) any
conflict, breach, default, acceleration, termination, modification or
cancellation which would not adversely affect the consummation of the series of
transactions contemplated hereby, or (ii) any notice, consent or waiver the
absence of which would not adversely affect the consummation of the series of
transactions contemplated hereby, or (d) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Parent or Merger Sub or any of
its properties or assets.
     4.4 Litigation. As of the date of this Agreement, there is no action, suit,
investigation or proceeding pending against or, to Parent’s Knowledge,
threatened against or affecting Parent or Merger Sub or any of their respective
officers or directors in their capacity as officers or

-34-



--------------------------------------------------------------------------------



 



directors of Parent or Merger Sub before any court or arbitrator or any
governmental body, agency or official, which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay any of the series of transactions
contemplated hereby.
     4.5 Disclosure. No representation or warranty by Parent or Merger Sub
contained in this Agreement, and no statement contained in any schedule hereto
or any other document, certificate or other instrument delivered or to be
delivered by or on behalf of Parent or Merger Sub pursuant to this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading.
     4.6 Valid Issuance of Shares. The Parent Shares issued as part of the
Aggregate Transaction Consideration will, when issued and delivered to the
Shareholders in accordance with the terms hereof, be duly authorized, validly
issued, fully paid and non-assessable.
     4.7 Material Adverse Change. Except as has been publicly disclosed or is
publicly disclosed prior to the date of this Agreement, since September 30,
2009, there have been no transactions, conditions or events which, individually,
or in the aggregate constitute or has had a Parent Material Adverse Effect.
Since January 1, 1998, Parent has not received written notice from the SEC that
it will require Parent to restate any of the financial statements of Parent
included in the Parent SEC Filings or that the SEC is making an investigation of
the Parent’s financial statements or accounting practices.
     4.8 Brokers’ Fees. Neither Parent nor Merger Sub nor any other party with
whom or for whom Parent or Merger Sub may have contracted has any liability or
obligation to pay any fees, commissions or any other amounts of any kind
whatsoever to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
     4.9 Tax-Free Reorganization. Merger Sub is a wholly-owned, direct
subsidiary of Parent, and it is the present intention of Parent to continue at
least one significant historic business line of the Company, or to use at least
a significant portion of the Company’s historic business assets in a business,
each within the meaning of Treasury Regulations § 1.368-1(d).
     4.10 SEC and Exchange Compliance.
          (a) Since January 1, 2006 and through the date of this Agreement,
Parent has timely filed all required reports and forms and other documents
(including exhibits and all other information incorporated therein) with the SEC
(the “Parent SEC Filings”). As of their respective dates (and without giving
effect to any amendments or modifications filed after the Closing Date), the
Parent SEC Filings complied as to form with requirements of the Securities Act
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC promulgated thereunder applicable to such Parent SEC Filings. As of their
respective filing dates, each Parent SEC Filing filed prior to the date of this
Agreement pursuant to the Securities Act or the Exchange Act did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements, in the light of the circumstances under which
they were made, not misleading.

-35-



--------------------------------------------------------------------------------



 



          (b) Each of Parent’s consolidated statements of financial condition or
balance sheets included in or incorporated by referenced into the Parent SEC
Filings, including related notes and schedules, fairly presented in all material
respects the consolidated financial position of Parent and its subsidiaries as
of the date of such balance sheet and each of the Parent’s consolidated
statements of income, cash flows and changes in stockholders’ equity included in
or incorporated by reference into Parent SEC Filings, including any related
notes and schedules, fairly presented in all material respects the consolidated
results of operations, cash flows and changes in stockholders’ equity, as the
case may be, of Parent and its subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments), in each case in accordance with GAAP consistently applied during
the periods involved (except as may be noted therein and except, in the case of
unaudited statements, for the absence of notes).
          (c) Parent is in compliance in all material respects with the rules,
regulations and policies of the NASDAQ Global Select Market applicable to
Parent, including, without limitation, its corporate governance standards.
ARTICLE V
CERTAIN COVENANTS
     5.1 Expenses. Except as expressly set forth in this Agreement, each of the
Parties shall bear its own costs and expenses (including legal, investment
banking and accounting fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. Parent shall pay on behalf
of the Company and the Shareholders at Closing Company Transaction Expenses in
those amounts and to those persons directed by the Shareholder Representative;
provided, however, that the total amount so paid by Parent on behalf of the
Company and the Shareholders shall be deducted from the Closing Amount in
determining the Net Closing Amount payable to the Shareholders at Closing;
provided, further, that the total amount so paid by Parent shall not exceed
$250,000. For the avoidance of doubt, the Shareholders shall have sole liability
for any Company Transaction Expenses not paid at or before Closing, and the
Surviving Corporation shall not have any liability for Company Transaction
Expenses.
     5.2 Proprietary Information. From and after the Closing, no Shareholder
shall disclose or make use of, and each Shareholder shall cause all of his
Affiliates not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public with
respect to the Company or Parent and their respective businesses (including the
financial information, technical information or data relating to the Company’s
services and names of customers of the Company), except to the extent that
(i) such knowledge, information or documents shall have become public knowledge
other than through improper disclosure by any Shareholder or an Affiliate,
(ii) such Shareholder is required to disclose such information by law or legal
process or (iii) it is necessary and appropriate for such Shareholder to
disclose and/or make use of such information in his capacity as an employee of
the Surviving Corporation after Closing.
     5.3 Confidentiality. Each of the parties hereto agrees that the information
obtained in any investigation pursuant to the negotiation and execution of this
Agreement or the

-36-



--------------------------------------------------------------------------------



 



effectuation of the transaction contemplated hereby, shall be governed by the
terms of that certain confidentiality letter agreement, as amended, by and
between the Company and NextGen Healthcare Information Systems, Inc., a
wholly-owned subsidiary of Parent (“NextGen”), dated August ___, 2009; provided,
however, that Parent and NextGen may make such disclosures as may be required
under applicable law.
     5.4 Transition. Unless otherwise directed or consented to by Parent in
writing, the Shareholders will not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Company after the Closing as it maintained with the
Company prior to the Closing.
     5.5 Solicitation of Employees. Each of the Shareholders covenants and
agrees that beginning on the Closing Date and continuing for a period of
eighteen (18) months thereafter, neither such Shareholder nor any Affiliates of
such Shareholder will anywhere in the world where the Business was conducted or
proposed to be conducted prior to Closing (the “Non-Solicitation Area”)
(i) solicit or hire any of the employees of the Surviving Corporation who are
employed by the Surviving Corporation or were employed by the Company within the
twelve (12) month period prior to the Closing, or (ii) interfere with the
relationship of the Surviving Corporation with any such employees. The
Shareholders agree that the restrictions contained in this Section 5.5 are
reasonable as to time and geographic scope because of the nature of the business
of the Company and the Shareholders agree, in particular, that the geographic
scope of this restriction is reasonable because companies engaged in the
business of the Surviving Corporation compete throughout the Non-Solicitation
Area. The Shareholders acknowledge that the Surviving Corporation is in direct
competition with all other companies engaged in the business of the Surviving
Corporation throughout the Non-Solicitation Area, and because of the nature of
such business, the Shareholders agree that the covenants contained in this
Section 5.5 cannot reasonably be limited to any smaller geographic area.
     5.6 Issuance of Parent Shares. Parent shall use its best efforts to ensure
that the stock certificates representing the Parent Shares portion of the
Closing Amount be issued to the Shareholders entitled thereto within three
(3) Business Days after the Closing pursuant to the issuance order referenced in
Section 1.3(b)(ii).
     5.7 Rule 144; Listing of Parent Shares. Parent shall use its Reasonable
Best Efforts to ensure that the Shareholders may sell the Parent Shares issued
as part of the Aggregate Transaction Consideration under Rule 144 promulgated
under the Securities Act (“Rule 144”). Without limiting the generality of the
foregoing, Parent shall respond in a timely manner, and will cause its officers,
legal counsel, transfer agent and other representatives to respond in a timely
manner, to requests by the Shareholders or their brokers to sell Parent Shares
under Rule 144 following the Closing Date, including requests to have the
restrictive legends removed from the stock certificates representing the Parent
Shares. Parent will ensure that all Parent Shares issued as part of the
Aggregate Transaction Consideration will, prior to issuance, be authorized for
listing on the NASDAQ Global Select Market to the extent that Parent otherwise
qualifies.

-37-



--------------------------------------------------------------------------------



 



     5.8 Credit for Employment. Parent hereby agrees that Parent shall grant or
cause the Surviving Corporation to grant all employees of the Company credit for
any service with the Company earned prior to the Closing Date for: (i) purposes
of vacation accrual under any employee vacation plan or policy established or
maintained by Parent, Surviving Corporation or any of their Affiliates on or
after the Closing Date, (ii) eligibility and vesting under Parent’s, Surviving
Corporation’s or any of their Affiliate’s 401(k) plan existing as of the Closing
Date, and (iii) fulfillment of any eligibility waiting periods requirements
under any of Parent’s, Surviving Corporation’s or any of their Affiliate’s
health insurance plan existing as of the Closing Date.
     5.9 Revision of Revenue Recognition Policies. Parent and the Shareholder
Representative shall use their respective best efforts and negotiate in good
faith to agree upon reasonable revenue recognition accounting policies to
replace items 4 and 5 in the “Revenue Recognition” section of Exhibit D no later
than forty-five (45) days after the Closing Date; provided; however, that if
Parent and the Shareholder Representative are unable to agree upon such
replacement policies, items 4 and 5 in the “Revenue Recognition” section of
Exhibit D shall apply.
ARTICLE VI
CONDITIONS TO CONSUMMATION OF MERGER
     6.1 Conditions to Obligations of Parent and Merger Sub. The obligation of
Parent and Merger Sub to consummate the Merger is subject to the satisfaction
(or waiver by Parent) of the following additional conditions at or before
Closing:
          (a) there shall not be any Dissenting Shares;
          (b) the Company shall have obtained at its own expense all of the
waivers, permits, consents, approvals, novations or other authorizations
whatsoever, and effected all of the registrations, filings and notices which are
required on the part of the Company to consummate the transactions contemplated
by this Agreement, including, but not limited to, the consents set forth in
Section 2.4(c) of the Disclosure Schedule, and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
series of transactions contemplated by this Agreement;
          (c) the representations and warranties of the Company and the
Shareholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing except to the extent they pertain to a
different date;
          (d) the Company and each of the Shareholders shall each have performed
or complied with in all material respects its or his agreements and covenants
required to be performed or complied with under this Agreement as of or prior to
the Closing;
          (e) no Legal Proceeding shall be pending or threatened wherein an
unfavorable judgment, order, decree, stipulation or injunction would (i) prevent
consummation of the series of transactions contemplated by this Agreement or any
one of them, (ii) cause the series of transactions contemplated by this
Agreement or any one of them to be rescinded

-38-



--------------------------------------------------------------------------------



 



following consummation or (iii) have, individually or in the aggregate, a
Company Material Adverse Effect, and no such judgment, order, decree,
stipulation or injunction shall be in effect;
          (f) the Company shall have delivered to the Parent the Company
Certificate;
          (g) Parent shall have received the resignations, effective as of the
Closing, of each director and officer of the Company specified by Parent;
          (h) Parent shall have received such other certificates and instruments
(including certificates of good standing of the Company in its jurisdiction of
organization, certified charter documents, certificates as to the incumbency of
officers and the adoption of authorizing resolutions) as Parent shall reasonably
request in connection with the Closing;
          (i) Parent shall have received a fully executed employment agreement
(including noncompete, invention assignment and non-solicitation provisions) by
and between the Surviving Corporation and each of Fred Beck, Tim Rhoads and
Nathan Read in a form reasonably satisfactory to Parent;
          (j) Parent shall have received for each employee an executed
acknowledgement of receipt of the employee handbook of the Company;
          (k) Parent shall have received the Escrow Agreement, executed by the
Shareholder Representative and the Escrow Agent;
          (l) all outstanding Options shall have been terminated;
          (m) Parent shall have received an executed Confidential Investor
Questionnaire from each Shareholder in the form attached hereto as Exhibit C;
          (n) the Company shall have obtained the Requisite Shareholder Approval
of the Shareholders;
          (o) Parent shall have received the legal opinion of the Company’s
counsel in a form reasonably satisfactory to Parent, dated as of the date of
this Agreement;
          (p) the Company shall have no Debt;
          (q) Parent shall have received evidence (in form and substance
reasonably satisfactory to Parent) that the Company’s investment bankers,
attorneys and/or other advisors and any other similar agents and representatives
have been or will be paid in full at or prior to the Closing (except for the
Incremental Transaction Expenses payable to Healthcare Growth Partners, LLC
pursuant to Section 1.8(f)(iv)), and that the Surviving Corporation will have no
liability to any such parties for any costs related to the transactions
contemplated by this Agreement;
          (r) the Company shall have purchased tail coverage on the D&O,
employment practices and E&O insurance covering any claims made within six
(6) years after the Closing Date that are based upon or relate to acts, events
or omissions that occurred any time

-39-



--------------------------------------------------------------------------------



 



prior to Closing. Such tail insurance shall have deductibles and coverage
amounts that are no less favorable to the Company and the Surviving Corporation
as the insurance the Company had in place during the six (6) months immediately
prior to Closing. In the event the coverage that would be afforded to the
Surviving Corporation through the purchase of the aforementioned tail coverage
E&O insurance is already covered by Parent’s insurance policies as in place at
Closing and without any additional cost to Parent, the accrual for the cost of
purchasing tail coverage E&O insurance shall be reversed for purposes of
calculating the Final Balance Sheet;
          (s) Parent shall have received evidence (in form and substance
reasonably satisfactory to Parent) that the Company has paid a bonus to Nathan
Read in the amount of $22,000; and
          (t) Parent shall have received evidence (in form and substance
reasonably satisfactory to Parent) that the Company has paid all accrued
vacation in excess of 240 hours per employee.
     6.2 Conditions to Obligations of the Company. The obligation of the Company
to consummate the Merger is subject to the satisfaction (or waiver by the
Company) of the following additional conditions:
          (a) Parent shall have obtained at its own expense all of the waivers,
permits, consents, approvals or other authorizations, and effected all of the
registrations, filings and notices which are required on the part of Parent or
Merger Sub to consummate the series of transactions contemplated by this
Agreement and to otherwise comply with all applicable laws and regulations in
connection with the consummation of the series of transactions contemplated by
this Agreement;
          (b) the representations and warranties of Parent and Merger Sub set
forth in this Agreement shall be true and correct in all material respects as of
the Closing except to the extent they pertain to a different date;
          (c) each of Parent and Merger Sub shall have performed or complied
with in all material respects its agreements and covenants required to be
performed or complied with under this Agreement as of or prior to the Closing;
          (d) no Legal Proceeding shall be pending or threatened wherein an
unfavorable judgment, order, decree, stipulation or injunction would (i) prevent
consummation of the transactions contemplated by this Agreement or (ii) cause
the transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;
          (e) Parent shall have delivered to the Company the Parent Certificate;
and
          (f) the Company shall have received such other certificates and
instruments (including certificates of good standing of Parent and Merger Sub in
their respective jurisdiction of organization, certified charter documents,
certificates as to the incumbency of officers and the adoption of authorizing
resolutions) as it shall reasonably request in connection with the Closing.

-40-



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification by the Shareholders with respect to the Company. Except
as otherwise set forth in this Article VII, each of the Shareholders shall,
jointly and severally, indemnify Parent and Merger Sub in respect of, and hold
them harmless against and any and all Damages incurred or suffered by the
Surviving Corporation, Parent, Merger Sub or any Affiliate thereof resulting
from, relating to or constituting the matters set forth in the subsections of
this Section 7.1. In addition to the foregoing, and not by way of limitation,
Merger Sub’s and Parent’s right to indemnification hereunder shall not be
affected by any investigation conducted by Merger Sub, Parent or any of their
Affiliates.
          (a) Any breach of any representation or warranty of the Company and
the Indemnifying Shareholders contained in this Agreement (other than any breach
or alleged breach of Section 2.9 which shall be resolved pursuant to
Article VIII), the Escrow Agreement or the Company Certificate;
          (b) Any claim by a former shareholder of the Company, or any other
Person (other than a Shareholder), seeking to assert, or based upon any of the
following with respect to any periods or occurrences prior to the Effective
Time: (i) ownership or rights to ownership of any shares of capital stock of the
Company which differ from those set forth in the Disclosure Schedule; (ii) any
rights of a shareholder (other than the right to receive the Aggregate
Transaction Consideration pursuant to this Agreement), including any option,
preemptive rights or rights to notice or to vote; (iii) any rights under the
charter or bylaws of the Company (other than indemnification); (iv) any claim
that his, her or its shares were wrongfully repurchased by the Company; or
(v) any inaccuracy or misstatement in a Payment Information Certificate, with
respect or related to any Payment Information.
          (c) Any Third Party Actions concerning matters related to the Company
which matter giving rise to the Third Party Action occurred prior to the Closing
Date, regardless of when such Third Party Action is filed or otherwise
instituted.
          (d) The matters set forth in Item 1 of Section 2.9(s) and Item 1 of
Section 2.18 of the Disclosure Schedule.
          (e) To the extent any Damages to which NextGen, Merger Sub or Parent
is entitled to indemnification pursuant to this Article VII consist of (i) fees,
costs and expenses of NextGen’s, Merger Sub’s, Parent’s, the Company’s or their
Affiliate’s outside legal counsel and professional advisors or (ii) amounts paid
to a third-party as part of a judgment, settlement or other resolution of a
Third Party Action, then in such event NextGen, Merger Sub or Parent shall be
entitled to indemnification at the rate of 110% of any such Damages actually
incurred by NextGen, Parent, the Company or their Affiliates. To the extent any
director or employee of NextGen, Merger Sub, Parent, the Company or their
Affiliates (including, but not limited to, individuals that may be Shareholders)
spends time managing, negotiating, overseeing, preparing for, defending or
otherwise focusing their time on claims or other matters to which NextGen,
Merger Sub or Parent is entitled to indemnification pursuant to this
Article VII, NextGen, Merger Sub or Parent shall be entitled (in addition to any
other indemnification to which it is

-41-



--------------------------------------------------------------------------------



 



entitled hereunder) to indemnification for each hour (or six minute intervals of
a partial hour) spent by any such director or employee at the rate of 150% of
such director’s or employee’s Per Hour Rate.
     7.2 Indemnification by the Shareholders with respect to the Shareholders.
Except as otherwise set forth in this Article VII, each of the Shareholders
(with respect to himself only) shall indemnify Parent and Merger Sub in respect
of, and hold them harmless against any and all Damages incurred or suffered by
the Surviving Corporation, Parent, Merger Sub or any Affiliate thereof resulting
from, relating to or constituting the matters set forth in the subsections of
this Section 7.2. In addition to the foregoing, and not by way of limitation,
Merger Sub’s and Parent’s right to indemnification hereunder shall not be
affected by any investigation conducted by Merger Sub, Parent or any of their
Affiliates.
          (a) Any failure by such Shareholder to perform any covenant or
agreement of such Shareholder contained in this Agreement or the Escrow
Agreement.
          (b) Any claim by such Shareholder seeking to assert, or based upon any
of the following with respect to any periods or occurrences prior to the
Effective Time: (i) ownership or rights to ownership of any shares of capital
stock of the Company which differ from those set forth in the Disclosure
Schedule; (ii) any rights of a shareholder (other than the rights of the
Shareholders pursuant to this Agreement), including any option, preemptive
rights or rights to notice or to vote; (iii) any rights under the charter or
bylaws of the Company (other than indemnification); or (iv) any claim that his
shares were wrongfully repurchased by the Company.
     7.3 Indemnification by Merger Sub and Parent. Merger Sub and Parent shall,
jointly and severally, indemnify the Shareholders in respect of, and hold them
harmless against, any and all Damages incurred or suffered by the Shareholders
resulting from, relating to or constituting:
          (a) any breach of any representation or warranty of Merger Sub or
Parent contained in this Agreement, the Escrow Agreement or the Parent
Certificate; or
          (b) any failure to perform any covenant or agreement of Merger Sub or
Parent contained in this Agreement or the Escrow Agreement.
     7.4 Indemnification Claims.
          (a) Notice of Third Party Actions. An Indemnified Party shall give
written notification to the Indemnifying Party of the commencement of any Third
Party Action. Such notification shall be given within twenty (20) days after
receipt by the Indemnified Party of notice of such Third Party Action, and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third Party Action and the amount of the
claimed Damages; provided, however, that no delay or failure on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure.

-42-



--------------------------------------------------------------------------------



 



          (b) Indemnification by the Shareholders of Third Party Actions. The
obligations and liabilities of the Shareholders with respect to a Third Party
Action for which Merger Sub or Parent is entitled to indemnification pursuant to
this Article VII will be subject to the following terms and conditions. Merger
Sub or Parent will have the right (including the selection of counsel reasonably
acceptable to the Shareholder Representative) to defend against, direct the
defense of, or settle any such Third Party Action and any related Legal
Proceeding, but the Shareholders must reasonably cooperate in the defense
thereof. In connection therewith, each of Merger Sub and Parent agrees (i) to
keep the Shareholder Representative reasonably informed of its defense and
resolution of the Third Party Action, (ii) to report to the Shareholder
Representative in writing, at least quarterly, as to the amount of Damages
(including attorneys’ fees and expenses) incurred as of the date of such report,
and (iii) that it will make reasonable judgments with respect to incurring costs
and expenses (including the selection of outside counsel) in a similar manner
and based on similar factors as it does for similar third party claims for which
it has no claim against the Shareholders for indemnification. No compromise,
discharge or settlement of, or admission of liability in connection with, such
claims may be effected by Merger Sub or Parent without the written consent of
the Shareholder Representative (which consent will not be unreasonably withheld
or delayed), unless Parent has waived any right to indemnification therefor by
the Shareholders. So long as Merger Sub or Parent is conducting the defense of
the Third Party Action, the Shareholder Representative may retain separate
co-counsel at the Shareholders’ sole cost and expense and participate in the
defense of the Third Party Action.
          (c) Indemnification by Parent and Merger Sub of Third Party Actions.
The obligations and liabilities of Merger Sub and Parent hereunder with respect
to a Third Party Action for which the Shareholders are entitled to
indemnification pursuant to this Article VII will be subject to the following
terms and conditions.
               (i) Merger Sub or Parent will have the right, but not the
obligation, to defend against and to direct the defense of any such Third Party
Action and any related Legal Proceeding at Merger Sub’s or Parent’s sole cost
and expense and with counsel of Merger Sub’s or Parent’s choosing (subject to
the approval of the Shareholder Representative, which will not be unreasonably
withheld or delayed) and the Shareholder Representative will reasonably
cooperate in the defense thereof; provided, however, that the assumption by
Parent or Merger Sub of the defense of any such Third Party Action shall
constitute an acknowledgement, without reservation, of Parent’s and Merger Sub’s
obligation to indemnify and defend the Shareholders with respect to such Third
Party Action. The Shareholder Representative may participate in such defense
with counsel of their own choosing, provided that Merger Sub or Parent will not,
following written notice of its election to defend against and direct the
defense of any such Third Party Action and so long as Parent or Merger Sub is
defending against such Third Party Action in good faith, be liable to the
Shareholders under this Article VII for any fees of other counsel or any other
expenses with respect to the defense of such Legal Proceeding incurred by the
Shareholders in connection with the defense of such Legal Proceeding unless
Parent, Merger Sub or any of their Affiliates are also a party to such Third
Party Action and the Shareholder Representative determines in good faith that
Shareholders have available to them one or more defenses or counterclaims that
are inconsistent with those of Merger Sub or Parent. If Merger Sub or Parent
assumes the defense of a Third Party Action, no compromise, discharge or
settlement of, or admission of liability in connection with, such claims may be
effected by

-43-



--------------------------------------------------------------------------------



 



Merger Sub or Parent without the written consent of the Shareholder
Representative (which consent will not be unreasonably withheld or delayed)
unless (x) there is no finding or admission of any violation of law or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Shareholders, and (y) the sole relief provided is monetary
damages that are paid in full by Merger Sub or Parent. If Parent or Merger Sub
has assumed the defense of a Third Party Claim and is defending it in good
faith, neither Merger Sub nor Parent will have any liability with respect to any
compromise or settlement of such claims effected without its written consent
(which consent will not be unreasonably withheld or delayed).
               (ii) Notwithstanding the provisions of Section 7.3(c)(i), if
Merger Sub and Parent fail or refuse to undertake the defense of such Third
Party Action within fourteen (14) days after delivery of written notification to
Parent of the commencement of such Third Party Action or if Merger Sub or Parent
later withdraws from such defense, the Shareholder Representative will have the
right to undertake the defense of such claim with counsel of its own choosing,
with Parent and Merger Sub responsible for the costs and expenses of such
defense and bound by any determination made in such Third Party Action or any
compromise or settlement effected by the Shareholders.
          (d) In order to seek indemnification under this Article VII, an
Indemnified Party shall deliver a Claim Notice to the Indemnifying Party. If the
Indemnified Party is Parent and is seeking to enforce such claim pursuant to the
Escrow Agreement, the Indemnifying Party shall deliver a copy of the Claim
Notice to the Escrow Agent.
          (e) Within twenty (20) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a Response, in which
the Indemnifying Party shall: (i) agree that the Indemnified Party is entitled
to receive all of the Claimed Amount (in which case the Response shall be
accompanied by a payment by the Indemnifying Party to the Indemnified Party of
the Claimed Amount, by check or by wire transfer, provided that if the
Indemnified Party is Parent, Merger Sub or any of their Affiliates, the
Indemnifying Party and the Indemnified Party shall deliver to the Escrow Agent,
within three (3) days following the delivery of the Response, a written notice
executed by both parties instructing the Escrow Agent to release to Parent for
cancellation a number of Escrowed Shares equal in value to the Claimed Amount
(valuing the Escrowed Shares for such purpose in the manner set forth in the
Escrow Agreement) or, if less, the number of Escrowed Shares remaining in the
Escrow Fund); (ii) agree that the Indemnified Party is entitled to receive the
Agreed Amount (in which case the Response shall be accompanied by a payment by
the Indemnifying Party to the Indemnified Party of the Agreed Amount, by check
or by wire transfer, provided that if the Indemnified Party is Parent, Merger
Sub or any of their Affiliates, the Indemnifying Party and the Indemnified Party
shall deliver to the Escrow Agent, within three (3) days following the delivery
of the Response, a written notice executed by both parties instructing the
Escrow Agent to release to Parent for cancellation a number of Escrowed Shares
equal in value to the Agreed Amount (valuing the Escrowed Shares for such
purpose in the manner set forth in the Escrow Agreement) or, if less, the number
of Escrowed Shares remaining in the Escrow Fund); or (iii) dispute that the
Indemnified Party is entitled to receive any of the Claimed Amount.
          (f) During the 30-day period following the delivery of a Response that
reflects a Dispute, the Indemnifying Party and the Indemnified Party shall use
good faith efforts

-44-



--------------------------------------------------------------------------------



 



to resolve the Dispute. If the Dispute is not resolved within such 30-day
period, such Dispute shall be resolved in a court of competent jurisdiction. If
the Indemnified Party is Parent, Merger Sub or any of the Affiliates, the
Indemnifying Party shall deliver to the Escrow Agent, promptly following
resolution of the Dispute (whether by mutual agreement, judicial decision or
otherwise), a written notice executed by both parties instructing the Escrow
Agent as to what (if any) portion of the Escrowed Shares shall be released to
Parent and/or the Shareholders (which notice shall be consistent with the terms
of the resolution of the Dispute).
     7.5 Survival of Representations and Warranties. All representations and
warranties that are covered by the indemnification agreements in Section 7.1(a)
and Section 7.3(a) shall (a) survive the Closing and (b) shall expire on the
date which is twenty-four (24) months following the Closing Date except for
those representations and warranties concerning Capitalization (Section 2.2),
Taxes (Section 2.9), Employee Benefits (Section 2.21) and Environmental
(Section 2.22), the Shareholder Fundamental Representations, Organization and
Corporate Power (Section 4.1), Valid Issuance of Shares (Section 4.6), Tax-Free
Reorganization (Section 4.9), and SEC and Exchange Compliance (Section 4.10),
which shall be for their respective statutes of limitations. If an Indemnified
Party delivers to an Indemnifying Party, before expiration of a representation
or warranty, either a Claim Notice based upon a breach of such representation or
warranty, or an Expected Claim Notice based upon a breach of such representation
or warranty, then the applicable representation or warranty shall survive until,
but only to the extent of, and for purposes of the resolution of, the specific
matter covered by such notice. If the Legal Proceeding or written claim with
respect to which an Expected Claim Notice has been given is definitively
withdrawn or resolved, the Indemnified Party shall promptly so notify the
Indemnifying Party and if the Indemnified Party has delivered a copy of the
Expected Claim Notice to the Escrow Agent with respect to such Expected Claim
Notice, the Indemnifying Party and the Indemnified Party shall promptly deliver
to the Escrow Agent a written notice executed by both parties instructing the
Escrow Agent to release such retained Escrowed Shares in accordance with the
resolution of such matter pursuant to the terms of the Escrow Agreement.
     7.6 Treatment of Indemnity Payments. Any payments made to an Indemnified
Party pursuant to this Article VII shall be treated as an adjustment to the
Aggregate Transaction Consideration for Tax purposes.
     7.7 Limitations.
          (a) Anything herein to the contrary notwithstanding, the
indemnification rights set forth in this Article VII and Article VIII shall be
Parent’s, Merger Sub’s and their respective Affiliates’ sole and exclusive
remedy against the Shareholders for any claim, demand, cause of action or
Damages arising out of or related to this Agreement or the transactions
contemplated hereby; provided that nothing contained in this Agreement shall
limit or impair any right that any Party may have to sue and obtain equitable
relief, including specific performance and other injunctive relief, for the
breach of Sections 5.2, 5.3, 5.4 or 5.5 or any right or remedy that any Party
may have on account of fraud.
          (b) Parent, Merger Sub and their respective Affiliates cannot make any
claim for indemnity under this Article VII unless the aggregate of all claims
for Damages exceeds one

-45-



--------------------------------------------------------------------------------



 



hundred thousand dollars ($100,000), at which time claims may be made only for
the amount of such Damages in excess of $100,000; provided, however, that such
limitation shall not apply to the Shareholder Fundamental Representations or the
Fundamental Representations.
          (c) Notwithstanding any other provision herein, to the extent that any
indemnifiable Damages are satisfied pursuant to Section 1.6, Article VII or
Article VIII, the amount of such satisfied Damages shall not be deducted from
the EBITDA of the Surviving Corporation for purposes of determining the Earnout
Payments.
          (d) In determining the amount of any indemnification obligations under
this Article VII, the amount of any obligation for which indemnification may be
claimed by any Indemnified Party shall be reduced by any insurance proceeds
received by the Indemnified Party (or by any Affiliate of the Indemnified Party)
with respect to the matter that is the subject of the indemnified claim. Each
Indemnified Party (on behalf of itself and its Affiliates) agrees to make good
faith, commercially reasonably efforts to obtain all such insurance proceeds
available to it; provided, however, that no claim for indemnification shall be
conditioned upon the final resolution of such insurance claim — the proceeds of
such claim to be paid back to the Indemnifying Party if collected after the
payment by the Indemnifying Party to the Indemnified Party concerning such
claim.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, no claim for indemnity under this Agreement may be made to the extent
such claim relates to amounts that are accrued for as current liabilities on the
Final Balance Sheet as determined by the parties pursuant to Section 1.6.
          (f) Anything herein to the contrary notwithstanding, (i) the
aggregate, maximum liability of the Shareholders for all Damages based on this
Agreement or the transactions contemplated hereby (excluding those based on the
Fundamental Representations, the Shareholder Fundamental Representations or
fraud) shall be forty percent (40%) of the Aggregate Transaction Consideration
received by the Shareholders and (ii) the aggregate, maximum liability of any
one Shareholder for all Damages based on this Agreement or the transactions
contemplated hereby (excluding fraud) shall be limited to the actual Aggregate
Transaction Consideration received by such Shareholder.
          (g) Anything herein to the contrary notwithstanding, Parent, Merger
Sub and their respective Affiliates shall not be entitled to recover any funds
or property from any Shareholder in respect of the Shareholders’ obligations
under this Article VII or Article VIII, unless and until all of the Escrowed
Shares have been forfeited to Parent pursuant to the terms of the Escrow
Agreement.
     7.8 Right of Setoff. Upon notice to Shareholder Representative specifying
in reasonable detail the basis therefor, if all of the Escrowed Shares have been
disbursed to Parent pursuant to the terms of the Escrow Agreement, Parent may
set off any amount to which it determines in good faith it is entitled under
this Article VII or Article VIII against any amounts owed to the Shareholders
pursuant to this Agreement (including the Earnout Payments, if and when due).
The exercise of such right of setoff by Parent in good faith, whether or not
ultimately determined to be justified, will not constitute a breach of this
Agreement. Neither the exercise of

-46-



--------------------------------------------------------------------------------



 



nor the failure to exercise such right of setoff will constitute an election of
remedies or limit Parent in any manner in the enforcement of any other remedies
that may be available to it.
ARTICLE VIII
TAX MATTERS
     8.1 Tax Indemnification. Shareholders, jointly and severally, shall
indemnify and hold harmless Parent, Merger Sub and the Company, and any
successors thereto or Affiliates thereof in respect of and against Damages
resulting from, relating to, or constituting (x) a breach of any representation
contained in Section 2.9, (y) the failure to perform any covenant or agreement
set forth in this Article VIII, and (z) without duplication, the following Taxes
(except to the extent they are accrued for on the Final Balance Sheet):
          (a) Any Taxes for any Taxable period ending on or before the Closing
Date due and payable by the Company;
          (b) Any Taxes for any Taxable period ending on or before the Closing
Date for which the Company has any liability as a transferee or successor, or
pursuant to any contractual obligation or otherwise; and
          (c) Any transfer, sales, use, stamp, conveyance, value added,
recording, registration, documentary, filing and other non-income Taxes and
administrative fees (including, without limitation, notary fees) arising in
connection with the consummation of the series of transactions contemplated by
this Agreement whether levied on Parent, Merger Sub, the Company or any of the
Shareholders.
     8.2 Preparation and Filing of Tax Returns; Payment of Taxes.
          (a) Parent shall prepare and timely file or shall cause to be prepared
and timely filed all Tax Returns for the Company that are required to be filed
(taking into account extensions) after the Closing Date; provided, that Parent
shall provide any such Tax Return that applies to a Taxable period that began
prior to the Closing Date to the Shareholder Representative for his review and
comment prior to filing. Parent shall make or cause to be made all payments
required with respect to any such Tax Returns.
          (b) Any Tax Return to be prepared and filed for Taxable periods
beginning before the Closing Date shall be prepared on a basis consistent with
the last previous similar Tax Return to the extent permitted under applicable
law.
          (c) The Shareholders shall be entitled to any Tax refund not reflected
on the Final Balance Sheet that is attributable to any Taxable period ending on
or prior to the Closing Date.
     8.3 Audits, Assessments, Etc. Whenever any taxing authority sends a notice
of an audit, initiates an examination of the Company, or otherwise asserts a
claim, makes an assessment, or disputes the amount of Taxes for which the
Shareholders are or may be liable under this Agreement, Parent shall promptly
inform the Shareholder Representative. The failure of Parent to notify the
Shareholder Representative promptly shall not relieve the Shareholders of

-47-



--------------------------------------------------------------------------------



 



any obligations under this Agreement except to the extent such failure
materially prejudices the Shareholders. Parent shall have the exclusive right to
control any resulting proceedings. The Shareholder Representative shall have the
right to participate at the Shareholders’ expense, in such proceeding, or
portion thereof, only to the extent such proceeding, or portion thereof, or
determination, or portion thereof, affects the amount of Taxes for which the
Shareholders are liable under this Agreement, and Parent may settle any such
proceeding or determination, or portion thereof, to the extent such proceeding
or determination affects the amount of Taxes for which the Shareholders are
liable under this Agreement only with the prior written consent of the
Shareholder Representative, which consent shall not be unreasonably withheld.
     8.4 Termination of Tax Sharing Agreements. All Tax sharing, Tax indemnity
or Tax distribution agreements or similar arrangements with respect to or
involving the Company shall be terminated prior to the Closing Date and, after
the Closing Date, Parent, the Surviving Corporation their Affiliates shall not
be bound thereby or have any liability thereunder for amounts due in respect of
periods ending on or before the Closing Date.
     8.5 Indemnification Claims.
          (a) Scope of Article VIII. Any claim by any Party relating to a breach
by another Party of its obligations under this Article VIII shall be pursued in
accordance with the procedures for indemnification claims set forth in this
Article VIII, and shall not otherwise be subject to the terms and conditions set
forth in Article VII. To the extent there is any inconsistency between the terms
of Article VII and this Article VIII with respect to the allocation of
responsibility between the Company, the Shareholders and Parent for Taxes
relating to the business of the Company, the provisions of this Article VIII
shall govern.
          (b) Claim Procedure. For purposes of clarification, (i) claims for a
breach of an obligation under this Article VIII may be made by a Party at any
time prior to the thirtieth (30th) day after the expiration of the statute of
limitations applicable to the Tax matter to which the claim relates, (ii) in
order to seek indemnification under this Article VIII, Parent shall deliver a
Claim Notice to the Shareholder Representative and the Escrow Agent in the form
prescribed by the Escrow Agreement, (iii) upon delivery of any Claim Notice
hereunder, the applicable representation or warranty shall survive until, but
only to the extent of, and for purposes of the resolution of, the specific
matter covered by such notice, and (iv) within twenty (20) days after delivery
of a Claim Notice, the Shareholder Representative shall deliver to Parent a
Response in which the Shareholder Representative shall: (1) agree that Parent is
entitled to receive all of the Claimed Amount (in which case the Shareholder
Representative and Parent shall deliver to the Escrow Agent, within three days
following the delivery of the Response, a written notice executed by the
Shareholder Representative and Parent instructing the Escrow Agent to release to
Parent for cancellation a number of Escrowed Shares equal in value to the
Claimed Amount (valuing the Escrowed Shares for such purpose in the manner set
forth in the Escrow Agreement) or, if less, the number of Escrowed Shares
remaining in the Escrow Fund; (2) agree that Parent is entitled to receive the
Agreed Amount (in which case the Shareholder Representative and Parent shall
deliver to the Escrow Agent, within three (3) days following the delivery of the
Response, a written notice executed by the Shareholder Representative and Parent
instructing the Escrow Agent to release to Parent for cancellation a number of
Escrowed Shares equal in value to the Agreed Amount (valuing the Escrowed Shares
for such purpose in the manner set forth in the

-48-



--------------------------------------------------------------------------------



 



Escrow Agreement) or, if less, the number of Escrowed Shares remaining in the
Escrow Fund; or (3) dispute that Parent is entitled to receive any of the
Claimed Amount.
     8.6 Dispute Resolution. During the thirty (30) day period following the
delivery of a Response that reflects a Dispute, Parent and the Shareholder
Representative shall attempt in good faith to resolve the Dispute. If, at the
end of the thirty (30) day period, Parent and the Shareholder Representative
have not resolved such Dispute, Parent and the Shareholder Representative shall
refer the Dispute for determination to the Accountants who shall act as experts,
not as arbitrators, and the parties will be reasonably available and work
diligently to facilitate the Accountants to render a determination within a
twenty (20) day period immediately following the referral to them. A
determination by the Accountants with respect to any item of Dispute submitted
to them will be binding on Parent and the Shareholders. The fees and expenses of
the Accountants shall be borne equally by the Shareholders on the one hand and
Parent on the other hand.
     8.7 Limitations. The Shareholders shall have no right of contribution
against the Company with respect to any breach by the Company of any of its
representations, warranties, covenants or agreements. Any payments made to
Parent pursuant to this Article VIII shall be treated as an adjustment to the
Aggregate Transaction Consideration for Tax purposes.
ARTICLE IX
DEFINITIONS
     For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
     “Accountants” shall have the meaning set forth in Section 1.6(c)(iii) of
this Agreement.
     “Accounting Policies” shall mean the cost accounting policies set forth in
Exhibit D attached hereto.
     “Accounts Receivable” shall mean each and all accounts receivable of the
Company reflected on the Most Recent Balance Sheet (other than those paid since
such date).
     “Affiliate” shall mean any affiliate, as defined in Rule 12b-2 under the
Exchange Act.
     “Aggregate Transaction Consideration” shall mean the sum of (a) the Closing
Amount, (b) if the Closing Amount Adjustment is payable to the Shareholders in
accordance with Section 1.6, plus such amount, or, if the Closing Amount
Adjustment is payable to Parent in accordance with Section 1.6, minus such
amount, plus (c) the Earnout Payments, if any.
     “Agreed Amount” shall mean part, but not all, of the Claimed Amount.
     “Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
     “ARRA” shall mean the American Recovery and Reinvestment Act of 2009, as it
may be amended from time to time, and any rules or regulations promulgated
pursuant thereto.

-49-



--------------------------------------------------------------------------------



 



     “Business” shall mean the provision of web-based applications to hospital
systems, physician group practices and reference laboratories, consisting of
clinical documentation, order management, clinical data repository, physician
web access, and laboratory data management.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the City of Austin, Texas are required or authorized
by law to be closed.
     “Cash Advance” shall mean the $498,566.96 payment made by the Company to
the Option Holders in connection with the termination of their Options (not
taking into account any required withholding).
     “CCHIT” means the Certification Commission for Health Information
Technology.
     “Certificate of Merger” shall mean the certificate of merger or other
appropriate documents prepared and executed in accordance with Section 10.151 of
the TBOC in form and substance reasonably satisfactory to the Parties.
     ***
     “CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.
     “Change of Control” shall have the meaning set forth in Section 1.8(h).
     “Claim Notice” shall mean written notification which contains (i) a
description of the Damages incurred or reasonably expected to be incurred by the
Indemnified Party and the Claimed Amount of such Damages, to the extent then
known, (ii) a statement that the Indemnified Party is entitled to
indemnification under Article VII or Article VIII for such Damages and a
reasonable explanation of the basis therefor, and (iii) a demand for payment in
the amount of such Damages.
     “Claimed Amount” shall mean the amount of any Damages incurred or
reasonably expected to be incurred by the Indemnified Party.
     “Closing” shall mean the closing of the series of transactions contemplated
by this Agreement.
     “Closing Amount” shall mean Twelve Million Dollars ($12,000,000), as
adjusted pursuant to Section 1.6.
     “Closing Amount Adjustment” shall have the meaning set forth in Section
1.6(b).
     “Closing Consideration Per Share” shall be equal to the Net Closing Amount
divided by the total number of Company Shares issued and outstanding immediately
prior to the Effective Time.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treament and filed separately with the Securities and Exchange
Commission

-50-



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean the date on which the Closing occurs.
     “Closing Date Working Capital” shall mean, as of the Closing Date and
giving effect to consummation of the Merger, the sum of the Company’s total
current assets minus total current liabilities (other than deferred revenue and
vacation time accruals), determined in accordance with GAAP consistently
applied. For the avoidance of doubt, unbilled accounts receivable, deferred
revenue, vacation time accruals, deferred taxes and similar non-cash balance
sheet items will not be included in determining Closing Date Working Capital. By
way of example only, attached as Exhibit E is a sample calculation of Closing
Date Working Capital as if the Closing had occurred on January 31, 2010.
     “COBRA” shall have the meaning set forth in Section 2.21(f).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Company Certificate” shall mean a certificate to the effect that each of
the conditions specified in subsections (a), (b), (c) and (d) of Section 6.1 of
this Agreement is satisfied in all respects.
     “Company Intellectual Property” shall mean the Intellectual Property owned
by the Company and used in connection with the Business.
     “Company Material Adverse Effect” shall mean any material adverse change,
event, circumstance or development with respect to, or material adverse effect
on, (i) the business, assets, liabilities, capitalization, prospects, condition
(financial or other), or results of operations of the Company, or (ii) the
ability of Parent to operate the business of the Company in the manner in which
it is conducted at the time of the Closing. For the avoidance of doubt, the
parties agree that the terms “material,” “materially” or “materiality” as used
in this Agreement with an initial lower case “m” shall have their respective
customary and ordinary meanings, without regard to the meaning ascribed to
Company Material Adverse Effect.
     “Company Plan” shall mean any Employee Benefit Plan maintained, or
contributed to, by the Company or any ERISA Affiliate.
     “Company Shares” shall mean the shares of common stock, $0.01 par value per
share, of the Company.
     “Company Transaction Expenses” shall mean all costs and expenses (including
legal, investment banking and accounting fees and expenses) incurred by the
Company or the Shareholders in connection with the preparation and negotiation
of this Agreement and the transactions contemplated hereby.
     “Customer Deliverables” shall mean the services that the Company
(i) currently provides, or (ii) has provided within the previous five years.

-51-



--------------------------------------------------------------------------------



 



     “Damages” shall mean any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, fees and expenses of attorneys, accountants, financial advisors
and other experts, and other expenses of litigation).
     “Data” shall have the meaning set forth in Section 2.13(k).
     “Data Rights” means all data, compilations of data and databases (in all
forms and in all media), and all database rights therein.
     “Debt” shall mean the sum of (a) all obligations of the Company for
borrowed money, or with respect to deposits or advances of any kind to the
Company, (b) all obligations of the Company evidenced by bonds, debentures,
notes, or similar instruments, (c) all obligations of the Company upon which
interest charges are customarily paid, other than credit card obligations
reflected in accounts payable, (d) all obligations of the Company under
conditional sale or other title retention agreements relating to property
purchased by the Company, (e) all obligations of the Company issued or assumed
as the deferred purchase price of property or services (excluding obligations of
the Company or creditors for raw materials, inventory, services and supplies
incurred in the Ordinary Course of Business), (f) all obligations of others
secured by any lien on property or assets owned or acquired by the Company other
than true leases or capitalized leases, whether or not the obligations secured
thereby have been assumed, (g) all obligations of the Company under interest
rate or currency hedging transactions (valued at the termination value thereof),
and (h) all letters of credit issued for the account of the Company. For the
purposes of clarification, Debt does not include accounts payable or other
liabilities to the extent taken into account in calculating Closing Date Working
Capital as contemplated under Section 1.6 of this Agreement.
     “Disclosure Schedule” shall mean the disclosure schedule provided by the
Company to Parent on the date hereof.
     “Dispute” shall mean the dispute resulting if the Indemnifying Party in a
Response disputes its liability for all or part of the Claimed Amount.
     “Dissenting Shares” shall mean Company Shares held as of the Effective Time
by a Shareholder who has not voted such Company Shares in favor of the adoption
of this Agreement and with respect to which such Shareholder shall be entitled
to dissent and appraisal in accordance with Section 10.356 of the TBOC following
the Effective Time.
     “Earnout Certificate” shall have the meaning set forth in Section 1.8(g).
     “Earnout Payment” shall have the meaning set forth in Section 1.8(e).
     “Earnout Period” shall have the meaning set forth in Section 1.8(b).

-52-



--------------------------------------------------------------------------------



 



     “EBITDA” means earnings of the Surviving Corporation from operations before
interest, taxes, depreciation and amortization, determined in accordance with
the Accounting Policies and, to the extent not inconsistent therewith, GAAP.
     “EBITDA Payments” shall have the meaning set forth in Section 1.8(b)(ii).
     “Effective Time” shall mean the time at which the Surviving Corporation
files the Certificate of Merger with the Texas Secretary of State.
     “Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(3) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.
     “Environmental Claim” means a claim or demand by, or notice from, a third
party, including any Governmental Entity, seeking a remedy or alleging liability
or responsibility for or with respect to any Materials of Environmental Concern
or violation of or liability under Environmental Law or Environmental Permits,
whether due to negligence, strict liability or otherwise. The term includes
administrative investigations, hearings and proceedings, court actions, orders,
notices of violation, notice of potential responsibility, claims, actions,
demands and notices by third parties for or with respect to bodily injury,
environmental property damage, cleanup, cleanup costs and violations of
Environmental Laws.
     “Environmental Law” shall mean any federal, state or local law, statute,
rule, order, directive, judgment, Permit or regulation or the common law
relating to the environment, occupational health and safety, or exposure of
persons or property to Materials of Environmental Concern, including any
statute, regulation, administrative decision or order pertaining to: (i) the
presence of or the treatment, storage, disposal, generation, transportation,
handling, distribution, manufacture, processing, use, import, export, labeling,
recycling, registration, investigation or remediation of Materials of
Environmental Concern or documentation related to the foregoing; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release,
threatened release, or accidental release into the environment, the workplace or
other areas of Materials of Environmental Concern, including emissions,
discharges, injections, spills, escapes or dumping of Materials of Environmental
Concern; (v) transfer of interests in or control of real property which may be
contaminated; (vi) community or worker right-to-know disclosures with respect to
Materials of Environmental Concern; (vii) the protection of wild life, marine
life and wetlands, and endangered and threatened species; (viii) storage tanks,
vessels, containers, abandoned or discarded barrels and other closed
receptacles; and (ix) health and safety of employees and other persons. As used
above, the term “release” shall have the meaning set forth in CERCLA.
     “Environmental Permits” shall mean all permits, approvals, identification
numbers, licenses and other authorizations required under or issued pursuant to
any applicable Environmental Law.

-53-



--------------------------------------------------------------------------------



 



     “Equity Interest” means (i) with respect to a corporation, any and all
shares of capital stock and any option, warrant, convertible security,
subscription right, conversion right, exchange right or other agreement that
could require a Person to issue any of its capital stock or sell any capital
stock (“Commitments”) with respect thereto, (ii) with respect to a partnership,
limited liability company, trust or similar Person, any and all units, interests
or other partnership/limited liability company interests, and any Commitments
with respect thereto, and (iii) any other equity ownership, participation or
security in a Person.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean any entity which is, or at any applicable time
was, a member of (1) a controlled group of corporations (as defined in Section
414(b) of the Code), (2) a group of trades or businesses under common control
(as defined in Section 414(c) of the Code), or (3) an affiliated service group
(as defined under Section 414(m) of the Code or the regulations under Section
414(o) of the Code), any of which includes or included the Company.
     “Escrow Agreement” shall mean an escrow agreement a form mutually
acceptable to Parent and the Company.
     “Escrow Agent” shall mean the escrow agent under the Escrow Agreement,
which shall initially be US Bank, Los Angeles, California.
     “Escrow Fund” shall mean the fund of Escrowed Shares established pursuant
to the Escrow Agreement.
     “Escrow Termination Date” shall have the meaning set forth in
Section 1.9(b).
     “Escrowed Shares” shall have the meaning set forth in Section 1.9(a).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Expected Claim Notice” shall mean a notice that, as a result of a Legal
Proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Damages for which it is entitled to
indemnification under Article VII.
     “Final Balance Sheet” shall have the meaning set forth in
Section 1.6(c)(i).
     “Financial Statements” shall mean:
          (a) the balance sheet and statement of income, change in shareholders’
equity and cash flows of the Company as of December 31, 2008, and for the fiscal
year then ended, which shall be audited by Lockart, Atchley & Associates,
L.L.C., as the Company’s independent auditing firm; and
          (b) the unaudited balance sheets and unaudited statements of income,
changes in shareholders’ equity and cash flows of the Company for the twelve
(12) months ended as of December 31, 2009; and

-54-



--------------------------------------------------------------------------------



 



          (c) the unaudited balance sheet of the Company as of the Most Recent
Balance Sheet Date.
     “Final Closing Consideration” shall mean (a) the Net Closing Amount plus
(b) the $2,500,000 of Initial Escrowed Shares (c)(1) plus the Closing Amount
Adjustment (if the Closing Amount Adjustment increases the Closing Amount) or
(2) minus the Closing Amount Adjustment (if the Closing Amount Adjustment
decreases the Closing Amount).
     “First Earnout Period” shall have the meaning set forth in Section 1.8(a).
     “First EBITDA Payment” shall have the meaning set forth in
Section 1.8(a)(ii).
     “Fundamental Representations” shall mean Capitalization (Section 2.2),
Authorization (Section 2.3), Taxes (Section 2.9), Intellectual Property
(Section 2.13), Litigation (Section 2.18), Employee Benefits (Section 2.21), and
Environmental (Section 2.22).
     “GAAP” shall mean generally accepted accounting principles in the United
States of America applied on a consistent basis.
     “Governmental Entity” shall mean any government or any agency, bureau,
board, commission, court, department, official, political subdivision, tribunal
or other instrumentality of any government, whether federal, state or local,
domestic or foreign.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.
     “Hazardous Materials” shall mean (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, mold, urea formaldehyde
foam insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance which is regulated by any
Environmental Law.
     “Healthcare Laws” shall have the meaning set forth in Section 2.29(a).
     “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996, as it may be amended from time to time, and any rules or regulations
promulgated pursuant thereto.
     “HIPAA Commitments” shall have the meaning set forth in Section 2.23(b).
     ***
 

***   Portions of this page have been omitted pursuant to a request for
confidential treamtent and filed separately with the Securities and Exchange
Commission

-55-



--------------------------------------------------------------------------------



 



     “Incremental Transaction Expenses” shall mean all amounts already paid or
due to paid to Healthcare Growth Partners, LLC pursuant to Section 1.8(f)(iv).
     “Indemnification Payment” shall mean amounts paid by the Shareholders to
Parent, Merger Sub or any of their Affiliates pursuant to Section 7.1 or
Article VIII (including any Escrowed Shares surrendered by the Shareholders,
valuing such Escrowed Shares for this purpose in the manner set forth in the
Escrow Agreement).
     “Indemnified Party” shall mean a party entitled, or seeking to assert
rights, to indemnification under Article VII or Article VIII.
     “Indemnifying Party” shall mean the party from whom indemnification is
sought by the Indemnified Party.
     “Indemnifying Shareholders” shall mean Fred E. Beck and Tim Rhoads.
     “Initial Escrowed Shares” shall have the meaning set forth in
Section 1.9(a).
     ***
     “Intellectual Property” shall mean all:
          (a) patents, patent applications, patent disclosures and all related
continuation, continuation-in-part, divisional, reissue, reexamination, utility
model, certificate of invention and design patents, patent applications,
registrations and applications for registrations;
          (b) trademarks, service marks, trade dress, Internet domain names,
logos, trade names and corporate names and registrations and applications for
registration thereof;
          (c) copyrightable works, copyrights and registrations and applications
for registration thereof;
          (d) copyright, confidential information and trade secrets embodied in
computer software and documentation;
          (e) inventions, trade secrets and confidential business information,
whether patentable or nonpatentable and whether or not reduced to practice,
know-how, manufacturing and product processes and techniques, research and
development information, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information;
          (f) all data, compilations of data and databases (in all forms and in
all media), and all database rights therein; and
 

***   Portions of this page have been omitted pursuant to a request for
confidential treamtent and filed separately with the Securities and Exchange
Commission

-56-



--------------------------------------------------------------------------------



 



          (g) other proprietary rights relating to any of the foregoing
(including remedies against infringements thereof and rights of protection of
interest therein under the laws of all jurisdictions).
     “Internal Systems” shall mean the internal computer systems of the Company
that are used in its and in connection with business or operations, including
computer hardware systems, software applications and embedded systems.
     “Key Employees” shall mean Fred E. Beck, Nathan Read, Tim Rhoads, Adrienne
Beveridge, Tanya Thompson, Brian Carlson and Tony Forma.
     “Knowledge” of the Company shall mean the knowledge of Fred Beck, Tim
Rhoads and/or Nathan Read. “Knowledge” of Parent shall mean the knowledge of the
officers of Parent. An individual will be deemed to have “knowledge” of a
particular fact or other matter if (a) such individual is actually aware of such
fact or other matter; or (b) such individual reasonably would be expected to
discover or otherwise become aware of such fact or other matter if such
individual had undertaken a reasonable review of the Company’s or Parent’s (as
applicable) books and records or made inquiry of the Company’s or Parent’s (as
applicable) employees or agents that would reasonably be expected to have
knowledge of such matter.
     “Law” means any federal, national, supranational, state, provincial, local
or similar statute, law, ordinance, regulation, rule, code, order, requirement
or rule of law (including common law).
     “Lease” shall mean any lease or sublease pursuant to which the Company
leases or subleases from another party any real property.
     “Leased Real Property” means the real property leased by the Company as
tenant, together with, to the extent leased by the Company, all buildings and
other structures, facilities or improvements currently located thereon, all
fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.
     “Legal Proceeding” shall mean any action, suit, proceeding, claim,
arbitration or investigation before any Governmental Entity or before any
arbitrator or mediator.
     “Material Contract” shall have the meaning set forth in Section 2.14(a).
     “Materials of Environmental Concern” shall mean any: pollutants,
contaminants or hazardous substances (as such terms are defined under CERCLA),
pesticides (as such term is defined under the Federal Insecticide, Fungicide and
Rodenticide Act), solid wastes and hazardous wastes (as such terms are defined
under the Resource Conservation and Recovery Act), chemicals, other hazardous,
radioactive or toxic materials, oil, petroleum and petroleum products (and
fractions thereof), or any other material (or article containing such material)
listed or subject to regulation under any law, statute, rule, regulation, order,
Permit, or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.

-57-



--------------------------------------------------------------------------------



 



     “Merger” shall mean the merger of Merger Sub with and into the Company in
accordance with the terms of this Agreement.
     “Merger Sub” shall have the meaning set forth in the first paragraph of
this Agreement.
     “Most Recent Balance Sheet” shall mean the unaudited balance sheet of the
Company as of the Most Recent Balance Sheet Date.
     “Most Recent Balance Sheet Date” shall mean December 31, 2009.
     “NASDAQ” shall mean the National Association of Securities and Dealers
Automated Quotation Stock Market.
     “Net Closing Amount” shall mean the Closing Amount, less the $2,500,000 of
Initial Escrowed Shares, and less the amount of Company Transaction Expenses
paid by Parent on behalf of the Company and the Shareholders at Closing.
     “NextGen” shall have the meaning set forth in Section 5.3.
     “Non-Solicitation Area” shall have the meaning set forth in Section 5.5.
     “Option” shall mean each option to purchase or acquire Company Shares under
the Option Plan.
     “Option Holder” shall have the meaning set forth in Section 1.8(f).
     “Option Holder Threshold” shall mean $17,458,234.65.
     “Option Plan” shall mean the Opus Healthcare Solutions, Inc. 2009 Stock
Incentive Plan.
     “Opus Business” shall mean the Business, as it is conducted by the
Surviving Corporation or any successor thereto after Closing.
     “Opus Products” means the products and services for which the Business
receives full revenue credit under this Agreement, including all products and
services offered or under development by the Company immediately prior to
Closing, all successors to such products, and all clinical products and services
developed by the Surviving Corporation, Parent, NextGen or any their Affiliates
after Closing for inpatient hospitals and reference laboratories; provided,
however, that “Opus Products” shall not include NextGen’s HIE product (NextGen
CHS), existing NextGen interfaces to hospital systems and reference
laboratories, or services performed by NextGen related to these existing
products.
     “Ordinary Course of Business” shall mean the ordinary course of business
consistent with recent past custom and practice (within the past 24 months)
(including with respect to frequency and amount).

-58-



--------------------------------------------------------------------------------



 



     “Ownership Percentage” shall mean for each Shareholder: the number of
Company Shares owned by such Shareholder divided by the total number of issued
and outstanding Company Shares immediately prior to the Effective Time.
     “Parent” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Parent SEC Filings” shall have the meaning set forth in Section 4.10(a).
     “Parent Certificate” shall mean a certificate to the effect that each of
the conditions specified in subsections (a), (b) and (c) of Section 6.2 is
satisfied in all respects.
     “Parent Material Adverse Effect” shall mean any material adverse change,
event, circumstance or development with respect to, or material adverse effect
on, the business, assets, liabilities, capitalization, condition (financial or
other), or results of operations of Parent. For the avoidance of doubt, the
Parties agree that the terms “material,” “materially” or “materiality” as used
in this Agreement with an initial lower case “m” shall have their respective
customary and ordinary meanings, without regard to the meaning ascribed to
Parent Material Adverse Effect.
     “Parent Shares” shall mean shares of common stock, par value $0.01 per
share, of Parent that are restricted within the meaning of the Securities Act.
The Parent Shares issued at Closing and the Parent Shares issued as Earnout
Payments for the First Earnout Period shall also include a restriction providing
that such shares cannot be sold prior to December 15, 2010 (in the case of the
Parent Shares issued at Closing) or prior to December 15, 2011 (in the case of
the Parent Shares issued as Earnout Payments for the First Earnout Period). All
of such Parent Shares shall contain a legend reflecting such restriction on
sale. Any Parent Shares issued as Earnout Payments for the second Earnout Period
shall not be subject to any restriction on sale (other than those imposed by
securities or other Laws, including but not limited to Rule 144).
     “Parties” or “Party” shall mean individually and collectively (as the case
may be) Parent, Merger Sub, the Company, and the Shareholders.
     “Payment Information” shall have the meaning set forth in Section 1.9(d).
     “Payment Information Certificate” shall have the meaning set forth in
Section 1.9(d).
     “Per Hour Rate” shall mean a director’s or employee’s (as applicable)
annual total compensation (including salary and bonus) divided by 2,000 hours.
     “Permits” shall mean all permits, licenses, registrations, certificates,
orders, approvals, franchises, variances and similar rights issued by or
obtained from any Governmental Entity (including those issued or required under
Environmental Laws and those relating to the occupancy or use of owned or leased
real property).
     “Person” shall mean any natural person, corporation, limited liability
company, general or limited partnership, proprietorship, other business,
non-profit or charitable organization, trust, union, association (whether or not
incorporated in any jurisdiction), or any court, arbitration tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.

-59-



--------------------------------------------------------------------------------



 



     ***
     “Public Software” means any software that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed as open
source software or similar licensing or distribution models, including without
limitation software licensed or distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following: (i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL),
(ii) the Artistic License (e.g., PERL), (iii) the Mozilla Public License,
(iv) the Netscape Public License, (v) the Sun Community Source License (SCSL),
(vi) the Sun Industry Standards License (SISL), (vii) the BSD License, and
(viii) the Apache License.
     “Quarterly Customer Survey Results” shall mean the results of customer
satisfaction surveys conducted by the Opus Business of all customers other than
Universal Health Systems, Inc. each calendar quarter. The survey questions will
solicit numerical responses based on a five-point scale (5=Very Satisfied,
4=Satisfied, 3=Neutral, 2=Dissatisfied, 1=Very Dissatisfied). The responses to
each question in a particular customer survey will be averaged to arrive at an
overall score for that customer, and the overall scores for all customers will
be averaged to arrive at the results for the calendar quarter. An example of the
survey is set forth in Exhibit F. It is expected that qualitative improvements
may be made to this survey to improve customer feedback on products and
services.
     “Reasonable Best Efforts” shall mean best efforts, to the extent
commercially reasonable.
     “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, appearing and
the like into or upon any land, building, surface, subsurface or water or air or
otherwise entering into the environment.
     “Releasees” shall have the meaning set forth in Section 1.12(a) of this
Agreement.
     “Requisite Shareholder Approval” shall mean the adoption of this Agreement
and the approval of the Merger by a two-thirds vote of all the holders of
Company Shares entitled to vote on this Agreement and the Merger as set forth in
Section 21.452 of the TBOC.
     “Response” shall mean a written response containing the information
provided for in Section 7.4(e).
     “Revenues” means gross revenues of the Opus Business, determined in
accordance with the Accounting Policies and, to the extent not inconsistent
therewith, GAAP.
     “Revenues Payment” shall have the meaning set forth in Section 1.8(e).
     “Rule 144” shall have the meaning set forth in Section 5.7.
     “Second Earnout Period” shall have the meaning set forth in Section 1.8(b).
 

***   Portions of this page have been omitted pursuant to a request for
confidential treamtent and filed separately with the Securities and Exchange
Commission

-60-



--------------------------------------------------------------------------------



 



     “Second EBITDA Payment” shall have the meaning set forth in Section
1.8(b)(ii).
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens for taxes not yet due and
payable, and (iv) liens on goods in transit incurred pursuant to documentary
letters of credit, in each case arising in the Ordinary Course of Business of
the Company and not material to the Company.
     “Share Valuation Method” shall mean the valuation of the Parent Shares
based upon the average closing price of Parent’s common stock as reported by the
NASDAQ Global Select Market (or, if no longer traded on such market, such other
market or exchange as Parent’s common stock may then be traded) over the
forty-five (45) trading days ending on the close of the trading day immediately
prior to the date upon which the Share Valuation Method is conducted; provided,
however, that for purposes of valuing Parent Shares to be issued to the
Shareholders as Earnout Payments, the value of each Parent Share shall be
limited to a maximum of 115% and a minimum of 85% of the value of the average
closing price of Parent’s common stock as reported by the NASDAQ Global Select
Market over the forty-five (45) trading days ending on the close of the trading
day immediately prior to the Closing Date (adjusted as appropriate to take into
account the effect of any stock splits, reverse stock splits, stock dividends or
other divisions or combinations of Parent Shares after the Closing Date). By way
of example only, Exhibit H sets forth possible applications of the limitations
contained in the foregoing proviso.
     “Shareholder Fundamental Representations” shall have the meaning set forth
in Article III.
     “Shareholder Representative” shall have the meaning set forth in Section
1.13(a).
     “Shareholder Transmittal Letter” shall have the meaning set forth in
Section 1.3(b)(i).
     “Shareholders” shall have the meaning set forth in the first paragraph of
this Agreement.
     “Significant Person” shall mean a Person listed in Section 2.24 of the
Disclosure Schedule.
     “Software Consultants” shall mean one of the following firms selected by
the Shareholders Representative by written notice to Parent not more than thirty
(30) days after Closing: JHD Group, Hayes Management Consulting, Inc., Deloitte,
ECG Management Consultants, Inc., Gartner, Inc. or Coker Group.
     “Strategic Objectives Payments” shall have the meaning set forth in Section
1.8(e).

-61-



--------------------------------------------------------------------------------



 



     “Successor Entity” shall have the meaning set forth in Section 1.8(h).
     “Surviving Corporation” shall mean the Company following the Closing, as
the surviving corporation in the Merger.
     “Target Working Capital” shall have the meaning set forth in
Section 1.6(a).
     “Taxes” (including with correlative meaning “Tax” and “Taxable”) shall mean
(a) any and all taxes, and any and all other charges, fees, levies, duties,
deficiencies, customs or other similar assessments or liabilities in the nature
of a tax, including without limitation any income, gross receipts, ad valorem,
net worth, premium, value-added, alternative or add-on minimum, excise,
severance, stamp, occupation, windfall profits, real property, personal
property, assets, sales, use, capital stock, capital gains, documentary,
recapture, transfer, transfer gains, estimated, withholding, employment,
unemployment insurance, unemployment compensation, social security, business
license, business organization, environmental, workers compensation, payroll,
profits, license, lease, service, service use, gains, franchise and other taxes
imposed by any federal, state, local, or foreign Governmental Entity, (b) any
interest, fines, penalties, assessments, or additions resulting from,
attributable to, or incurred in connection with any items described in this
paragraph or any contest or dispute thereof, and (c) any items described in this
paragraph that are attributable to another person but that the Company is liable
to pay by law, by contract, or otherwise.
     “Tax Returns” shall mean any and all reports, returns, declarations,
statements, forms, or other information required to be supplied to a
Governmental Entity or to any individual or entity in connection with Taxes and
any associated schedules, attachments, work papers or other information provided
in connection with such items, including any amendments, thereof.
     “TBOC” shall have the meaning set forth in Section 1.1.
     “Third Party Action” shall mean any Legal Proceeding or contractual
indemnification claim by a person or entity other than a Party (or an Affiliate
of a Party) for which indemnification may be sought by a Party under
Article VII.
     “Total Consideration” shall mean the sum of (i) the Earnout Payment(s) due
to be paid under Section 1.8, (ii) if one or more Earnout Payments has already
been made, the amount of such Earnout Payment(s) already paid, and (iii) the
Final Closing Consideration received by the Shareholders, minus all Incremental
Transaction Expenses paid or to be paid pursuant to Section 1.8(f)(iv), minus
all Indemnification Payments made by the Shareholders.
     “Trading Partners” shall have the meaning set forth in Section 2.29(c).
     “Warrant” shall mean each warrant or other contractual right to purchase or
acquire Company Shares, provided that Options shall not be considered Warrants.

-62-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Press Releases and Announcements. Parent and the Shareholders have
agreed upon the form of press release to be issued promptly after the execution
hereof. Neither Party shall issue any other press release or make any other
public announcement or other disclosure relating to the existence or subject
matter of this Agreement without the prior written consent of the other Party;
provided, however, that Parent may make any disclosure or filing required (in
the opinion of its counsel) by applicable Law, any listing or trading agreement,
or the rules and regulations of NASDAQ, including but not limited to the filing
of a Current Report on Form 8-K to report execution of this Agreement; provided,
further, that if Parent determines with the advice of counsel that it is
required to make this Agreement and the terms of the transaction public or
otherwise make any disclosure or filing with respect thereto other than the
agreed upon press release, it shall, at a reasonable time before making any
public disclosure or filing, consult with the Shareholder Representative
regarding such disclosure, seek confidential treatment for such terms or
portions of this Agreement or the transaction as may be reasonably requested by
the Shareholder Representative and disclose only such information as is legally
compelled to be disclosed. This provision will not apply to communications by
any party to its counsel, accountants and other professional advisors.
     10.2 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     10.3 Entire Agreement. This Agreement (including the Disclosure Schedule,
the Exhibits and the other documents referred to herein), constitutes the entire
agreement among the Parties with respect to the subject matter hereof, and
supersedes any prior or contemporaneous understandings, agreements or
representations by or among the Parties, written or oral, express or implied,
which may have related to the subject matter hereof in any way. Without limiting
the generality of the foregoing, neither Parent nor Merger Sub is entitled to
rely on any representation or warranty that is not set forth in this Agreement.
     10.4 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties. Parent may assign its rights hereunder to any subsidiary of
Parent, including, without limitation, NextGen; provided that Parent shall not
be relieved of any liability hereunder by any such assignment.
     10.5 Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed to be
an original copy of this Agreement and all of which together shall be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile or .PDF transmission shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement and signature pages thereof for all
purposes.

-63-



--------------------------------------------------------------------------------



 



     10.6 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     10.7 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

     
If to the Shareholders:
  Copy to (which shall not constitute notice):
 
   
Fred E. Beck
  Bradley Arant Boult Cummings LLP
2222 Upper Branch Cove
  1819 Fifth Avenue North
Dripping Springs, TX 78620
  Birmingham, AL 35203
Fax: (521) 506-2352
  Attn: James V. Stewart
Telephone: (521) 894-0175
  Fax: (205) 488-6087
 
  Telephone: (205) 521-8087
 
   
If to Parent:
  Copy to (which shall not constitute notice):
 
   
Quality Systems, Inc.
  Rutan & Tucker, LLP
18111 Von Karman Avenue,
  611 Anton Boulevard, 14th Floor
Suite 600
  Costa Mesa, California 92626
Irvine, California 92612
  Attn: Thomas J. Crane
Attn: Chief Operating Officer
  Fax: (714) 546-9035
Fax: (949) 255-2610
  Telephone: (714) 641-5100
Telephone: (949) 255-2600
   

     Any Party may give any notice, request, demand, claim or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy or ordinary mail) other than
electronic mail, but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
     10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of California.
     10.9 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties. No waiver of

-64-



--------------------------------------------------------------------------------



 



any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the Party giving such waiver. No waiver by any Party with respect
to any default, misrepresentation or breach of warranty or covenant hereunder
shall be deemed to extend to any prior or subsequent default, misrepresentation
or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.
     10.10 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
     10.11 Construction.
          (a) The language used throughout this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Party.
          (b) All terms and words used in this Agreement, regardless of whether
singular or plural, or the gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require.
          (c) Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
          (d) Any reference herein to “including” shall be interpreted as
“including without limitation.”
          (e) Any reference to any Article, Section or paragraph shall be deemed
to refer to an Article, Section or paragraph of this Agreement, unless the
context clearly indicates otherwise.
     10.12 Attorneys Fees. In the event of any litigation or arbitration
proceeding arising out of any disputes under this Agreement, the prevailing
party shall be entitled to recover their costs and expenses including, without
limitation, reasonable attorneys fees. For the avoidance of doubt, this
Section 10.12 shall not apply to disputes pursuant to Sections 1.6(c) and
1.8(g).
[Signature page follows]

-65-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

          PARENT:  QUALITY SYSTEMS, INC.
      By:   /s/ PATRICK B. CLINE        Patrick B. Cline,        President and
Chief Strategy Officer      MERGER SUB:  OHS MERGER SUB, INC.
      By:   /s/ PATRICK B. CLINE        Patrick B. Cline,        President     
THE COMPANY:  OPUS HEALTHCARE SOLUTIONS, INC.
      By:   /s/ FRED BECK        Fred Beck,        President            THE
SHAREHOLDERS:  /s/ FRED BECK      FRED BECK            /s/ TIM R. RHOADS     
TIM R. RHOADS            /s/ PETER R. ACKERMANN      PETER R. ACKERMANN         
  /s/ DIETER SCHULTZE-ZEU      DIETER SCHULTZE-ZEU           

SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SHAREHOLDER TRANSMITTAL LETTER
Common Stock Transmittal Letter
To Accompany Certificates
Representing Shares of Common Stock
of
OPUS HEALTHCARE SOLUTIONS, INC.
Ladies and Gentlemen:
     This Common Stock Transmittal Letter (the “Transmittal Letter”) is being
delivered in connection with the merger (the “Merger”) of Opus Healthcare
Solutions, Inc., a Texas corporation (the “Company”), with OHS Merger Sub, Inc.,
a Texas corporation (“Merger Sub”) and a wholly-owned subsidiary of Quality
Systems, Inc., a California corporation (“Parent”), pursuant to the Agreement
and Plan of Merger by and among Parent, Merger Sub, the Company, and the
shareholders of the Company (the “Shareholders”), dated February 10, 2010 (the
“Merger Agreement”).
     Capitalized terms not defined herein shall have the meanings ascribed to
them in the Merger Agreement.
By executing and delivering this Transmittal Letter, the undersigned
acknowledges and confirms the following:
     1. The undersigned has full authority to surrender without restriction his
Company stock certificate(s) (the “Certificate(s)”).
     2. The undersigned has received and carefully reviewed a copy of the Merger
Agreement.
     3. The undersigned understands that a portion of the Aggregate Transaction
Consideration otherwise payable to the undersigned at the Effective Time will be
held back by Parent as the Escrow Shares to provide for indemnification costs,
as described in the Merger Agreement, pursuant to the terms and conditions of
the Merger Agreement. The undersigned understands that the Escrow Shares and,
consequently, the Aggregate Transaction Consideration may be reduced or
eliminated for indemnification costs in accordance with the terms of the Merger
Agreement. The distribution of the undersigned’s interest in the Escrow Shares,
including the interest thereon, is subject to the terms and conditions of the
Merger Agreement and the undersigned acknowledges and agrees to be bound by the
terms and conditions of such agreement.
     4. The undersigned understands that, pursuant to the Merger Agreement,
portions of the Aggregate Transaction Consideration comprising the Earnout
Payments that may otherwise become payable to the undersigned may be reduced or
eliminated, including by being paid for indemnification costs.
     5. The undersigned, by executing below, hereby agrees that Fred E. Beck
shall be the “Shareholder Representative” who shall act as the agent for the
undersigned, as described in the Merger Agreement. Without limiting the
foregoing:

 



--------------------------------------------------------------------------------



 



     (a) Any notice, direction or communication received by Parent from the
Shareholder Representative, or delivered to the Shareholder Representative by
Parent, shall be binding upon the undersigned;
     (b) The Shareholder Representative is authorized to execute on behalf of
the undersigned any and all documents and agreements referred to in the Merger
Agreement on behalf of the undersigned upon the Closing and following the
Effective Time. Any notice, communication, direction or document referred to in
the Merger Agreement which is received by Parent and signed by the Shareholder
Representative on behalf of the undersigned shall be deemed signed by the
undersigned;
     (c) The Shareholders (including the undersigned) shall pay all costs and
expenses incurred by the Shareholder Representative in carrying out the
obligations of the Shareholder Representative under the Merger Agreement, and
shall defend (at the Shareholder Representative’s option), indemnify and hold
the Shareholder Representative harmless from and against any and all claims,
liabilities, expenses (including reasonable attorneys’ fees and expenses), costs
or losses, of any nature, arising from, in connection with or otherwise related
to the Shareholder Representative’s performance of his duties as Shareholder
Representative; and
     (d) The undersigned acknowledges and agrees that the Merger Agreement
provides that, should the Shareholder Representative resign or be unable to
serve, the Shareholders having received a majority of the Aggregate Transaction
Consideration shall appoint a single substitute agent to take on the
responsibilities of the Shareholder Representative.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     The undersigned hereby represents and warrants that the undersigned has
full power and authority to complete and deliver this Transmittal Letter and to
deliver for surrender and cancellation the Certificate(s) delivered herewith and
that the rights represented by the Certificate(s) are free and clear of all
liens, restrictions, charges and encumbrances and are not subject to any adverse
claim. The undersigned will, upon request, execute any additional documents
necessary or desirable to complete the surrender of the Certificate(s)
surrendered herewith. All authority conferred shall survive the death or
incapacity of the undersigned, and all obligations of the undersigned hereunder
shall be binding upon the heirs, personal representatives, successors and
assigns of the undersigned.
     The registered holder must sign EXACTLY as his name appears on the
Certificate(s).
By:
 
Registered Holder
(please print):
 
Date:   Phone:
   

       
Certificate Number(s)
  Number of Common Shares                  
 
 
 
         
 
 
 
         
 
 
 
 

       
Address:
     
 
     
 
     
 
     
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ALLOCATION OF EARNOUT PAYMENTS
Part I: Allocation of Earnout Payments until Total Consideration is equal to the
Option Holder Threshold:

                  Shareholder   Shares   %
 
               
Fred E. Beck
    333,330       33.3330 %
Tim R. Rhoads
    333,330       33.3330 %
Dieter Schultze Zeu
    166,670       16.6670 %
Peter R. Ackermann
    166,670       16.6670 %  
TOTAL
    1,000,0000       100.0000 %

Part II: Allocation of Earnout Payments when Total Consideration is greater than
the Option Holder Threshold:

                  Shareholder / Option Holder   Shares   %
Fred E. Beck
    333,330       29.1451 %
Tim R. Rhoads
    333,330       29.1451 %
Dieter Schultze Zeu
    166,670       14.5730 %
Peter R. Ackermann
    166,670       14.5730 %
Babyak
    280       0.0245 %
Barsun
    286       0.0250 %
Bechtold
    2,794       0.2443 %
Beveridge
    11,501       1.0056 %
Botello
    324       0.0283 %
Bowers
    2,810       0.2457 %
Carlson
    15,122       1.3222 %
Colunga
    60       0.0052 %
Connaway
    1,145       0.1001 %
Costello
    324       0.0283 %
Cuellar
    556       0.0486 %
Densmore
    213       0.0186 %
Duncan
    280       0.0245 %
Earls
    108       0.0094 %
Feltner
    7,023       0.6141 %
Forma
    10,795       0.9439 %
Gonzalez
    723       0.0632 %
Gregory
    445       0.0389 %
Guthrie
    3,000       0.2623 %
Hanson
    111       0.0097 %

 



--------------------------------------------------------------------------------



 



                  Shareholder / Option Holder   Shares   %
Henry, Grant
    890       0.0778 %
Henry, Michael
    110       0.0096 %
Hicks
    350       0.0306 %
Hoffman
    418       0.0365 %
Kean
    216       0.0189 %
Kramer
    61       0.0053 %
Labardini
    3,340       0.2920 %
Leyendecker
    437       0.0382 %
Lindsey
    477       0.0417 %
Liu
    350       0.0306 %
McKeeman
    3,094       0.2705 %
Millard
    612       0.0535 %
Moore
    61       0.0053 %
Mountzouris
    12,798       1.1190 %
Nash
    413       0.0361 %
Nordlund
    598       0.0523 %
Patel
    3,183       0.2783 %
Pavelka
    223       0.0195 %
Prather
    509       0.0445 %
Rathbun
    413       0.0361 %
Read
    15,694       1.3722 %
Richardson
    91       0.0080 %
Robbins, Teri
    717       0.0627 %
Roberts
    598       0.0523 %
Sagen
    573       0.0501 %
Smith, Brian
    143       0.0125 %
Smith, Stephen
    413       0.0361 %
Swansiger
    1,073       0.0938 %
Thompson
    12,251       1.0712 %
Thomson
    4,288       0.3749 %
Tomsho
    3,535       0.3091 %
Tran
    420       0.0367 %
Trimmier
    139       0.0122 %
Walter
    3,335       0.2916 %
Watters
    2,907       0.2542 %
Weiss
    390       0.0341 %
Wester
    3,434       0.3003 %
Wheeler
    431       0.0377 %
Wilson, Ken
    172       0.0150 %
Wilson, Les
    3,401       0.2974 %
Wise
    3,092       0.2704 %
Zepeda
    143       0.0125 %  
TOTAL
    1,143,693       100.0000 %

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONFIDENTIAL INVESTOR QUESTIONNAIRE
Confidential Investor Questionnaire
     The information contained in this Confidential Investor Questionnaire (the
“Questionnaire”) is being furnished to representatives of Quality Systems, Inc.,
a California corporation (the “Company”) to enable it to determine whether the
acquisition by the undersigned of certain shares (“Shares”) of the Company in
connection with the proposed merger between an affiliate of the Company and Opus
Healthcare Solutions, Inc., a Texas corporation (“Opus”), may be made to the
undersigned, a shareholder of Opus, pursuant to (i) Regulation D of the
Securities Act of 1933, as amended (the “Act”), (ii) any other exemption from
the registration provisions of the Act, and (iii) exemptions from applicable
registration provisions of state securities laws, since the Shares will not be
registered under the Act or such laws. The undersigned understands that the
Company will rely upon the information contained herein for purposes of such
determination.
     The undersigned represents to the Company that (i) as of the date hereof
the information contained herein is complete and accurate and may be relied upon
by the Company and its counsel and (ii) the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the acquisition of any Shares by the undersigned.
     The undersigned further represents to the Company that: (a) the undersigned
understands that the Shares have not been registered under the Act or applicable
state securities laws and are being offered in reliance upon the exemptions from
the registration requirements of the Act and such state securities laws; (b) the
undersigned is acquiring the Shares for the undersigned’s own account and not
for the account of any other person, and such acquisition will not be made with
the view to the further resale or distribution thereof; and (c) the undersigned
understands that the completion of this Questionnaire does not constitute an
offer of any Shares to the undersigned.
     The undersigned understands that if the undersigned is not capable of
understanding the financial risks and merits of an investment in the Shares an
Investor Representative (as defined in Regulation D, promulgated under the Act)
acceptable to the Company shall be appointed.
     All information contained herein is for use by the Company and its counsel
and will at all times be kept strictly confidential; however, the undersigned
agrees that the Company may present this Questionnaire to such parties as it may
be deem appropriate if called upon to establish the availability of the
exemptions under the Act and applicable state securities laws.

 



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR COMPLETING QUESTIONNAIRE:
     Completion of this Questionnaire is required before any offer or issuance
of Shares may be made to the undersigned.
PLEASE TYPE OR PRINT (EXCEPT FOR SIGNATURE)
DO NOT LEAVE BLANK SPACES — IF A QUESTION IS “NOT APPLICABLE”
OR THE ANSWER IS “NONE,” SO STATE.
(Attach additional pages if necessary)

1.   Name of Investor:     (a) Individual:

                 
 
 
 
 
 
 
 
   
 
  Last Name   First Name   Middle Name    

  (b) Jointly:

                 
 
 
 
 
 
 
 
   
 
  Last Name   First Name   Middle Name    

    Street Address:

      City:                                                             State:  
 


      Telephone:                                                 Zip Code:    


      Date of Birth or Organization:

      U.S. Citizen:            Yes:                                         No:
   


      College:                                                            
Degree:                                         Year:    



      Graduate School:                                                  Degree:
                                        Year:    



      Other Education:

      Social Security or Taxpayer I.D. No:

      Name of individual and address to which all correspondence should be sent:




2.   State of Residence:

  3.   [Complete this # 3 only if employer not Opus] Name of Employer:

      Street Address:

      City:                                                            
                    State:    


      Telephone:                                                            
         Zip Code:    



 



--------------------------------------------------------------------------------



 



    Nature of Employer’s Business:       Position and Duties:   4.   Your
position(s) of employment or occupation(s) during the past five years (and the
inclusive dates of each) are as follows:

              Employer and   Nature of         Position or Occupation   Duties  
From   To                                                                      
                                                       

5.   The undersigned possesses a general understanding of the nature and risks
of investments.       Yes:                      No:                     

6.   The undersigned considers himself/herself/itself to be an experienced,
sophisticated investor.       Yes:                      No:
                    (*if “No”, an Investor Representative may be required.)

7.   The undersigned is capable of evaluating the risks and merits of an
investment in Shares and believes the undersigned can withstand the complete
loss of such amount as may be invested in any Shares (or in any of the Shares).
      Yes:                      No:                     

8.   The undersigned is able to bear the complete economic risk of an investment
in the Shares (or in any of the Shares) for an indefinite period of time.      
Yes:                      No:                     

9.   The following information is required to ascertain whether a prospective
investor would be deemed an “accredited investor” as defined in Rule 501 of
Regulation D under the Act. The undersigned is one of the following:

  (a)   Any bank as defined in Section 3(a)(2) of the Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in Section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of such act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

Yes:                       No:                             

 



--------------------------------------------------------------------------------



 



(b)   A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

Yes:                       No:                             

(c)   An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or a partnership,
not formed for the specific purpose of acquiring any Shares, with total assets
in excess of $5,000,000;

Yes:                       No:                             

(d)   Any director or executive officer of the Company;

Yes:                       No:                             

(e)   A natural person whose individual net worth, or joint net worth with such
person’s spouse, at the time of acquisition exceeds $1,000,000;

Yes:                       No:                             

(f)   A natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with such person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching individual income in excess of $200,000 or joint income with such
person’s spouse in excess of $300,000 in the current year;

Yes:                       No:                             

(g)   A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring any Shares, whose acquisition is directed by a
sophisticated person*; or

Yes:                       No:                             

(h)   Any entity in which all of the equity owners are accredited investors.

Yes:                       No:                             
 

*   A person will be deemed to be a sophisticated person for these purposes if
such person has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of a prospective
in the Shares and the Company.

 



--------------------------------------------------------------------------------



 



INDIVIDUALS:
Dated:
 
 
(Signature of Individual)
 
(Print Name of Individual)
 
(Print Name of Spouse or Joint Tenant, If Any)
Note: If two investors are signing, please check the manner in which the
ownership is to be legally held (the indicated manner shall be construed as if
written out in full accordance with applicable laws or regulations):
                  JT TEN: As joint tenants with right of survivorship and not as
tenants in common.
                  TEN COM:           As tenants in common.
                  TEN ENT:             As tenants by the entireties.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
***
 

***   This page has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SAMPLE WORKING CAPITAL CALCULATION
Sample Working Capital Calculation
As of January 31, 2010

         
Current Assets
       
 
       
Cash
    4,227,108  
Billed Accounts Receivable
    1,216,965  
Prepaid Income Taxes
    1,228,049  
Prepaid Expenses
    69,348  
Deposits
    27,982  
 
       
 
       
Total Current Assets
    6,769,452  
 
       
Current Liabilities
       
 
       
Accounts Payable
    279,400  
Income Taxes Payable
    1,182,618  
Accrued Expenses
    2,683  
 
       
 
       
Total Current Liabilities
    1,464,701  
 
       
Net Working Capital
    5,304,751  
 
       
Less: Target
    3,750,000  
 
       
 
       
Amount Retained by Opus Shareholders
    1,554,751  

 



--------------------------------------------------------------------------------



 



EXHIBIT F
***
 

***   This page has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



EXHIBIT G
***
 

***   This page has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



EXHIBIT H
EXAMPLES OF LIMITATIONS ON PARENT SHARE VALUATION
The following assumptions and examples are offered solely for purposes of
illustrating the operation of the limitations set forth in the proviso in the
definition of Share Valuation Method (the “Collar”).
Assumptions for purposes of example:

  •   Value of a Parent Share as of the Closing Date (using the Share Valuation
Method) = $60.00     •   Aggregate Earnout Payment due to Shareholders =
$5,000,000

Example No. 1:
If, at the time EBITDA is finalized for the period with respect to which the
Earnout Payment is due, the value of a Parent Share using the Share Valuation
Method (prior to the application of the Collar) is $45.00, then the Collar would
act to limit the value of a Parent Share to $51.00 (85% of $60.00). Accordingly,
the Shareholders would receive an aggregate of 98,039 Parent Shares
($5,000,000/$51.00) rather than 111,111 Parent Shares ($5,000,000/$45.00).
Example No. 2:
If, at the time EBITDA is finalized for the period with respect to which the
Earnout Payment is due, the value of a Parent Share using the Share Valuation
Method (prior to the application of the Collar) is $75.00, then the Collar would
act to limit the value of a Parent Share to $69.00 (115% of $60.00).
Accordingly, the Shareholders would receive an aggregate of 72,463 Parent Shares
($5,000,000/$69.00) rather than 66,666 Parent Shares ($5,000,000/$75.00).

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SAMPLE EARNOUT PAYMENT CALCULATION
Earnout Calculation Example

                                                              Year 1            
        Year 2         ($ in 000s)   Scenario 1     Scenario 2     Scenario 3  
  Scenario 1     Scenario 2     Scenario 3            
Revenue
    11,445       14,646       17,750       12,028       17,680       22,000  
EBITDA
    1,451       3,891       6,450       1,302       5,632       9,450  
 
                                               
Minimum Revenue
                            17,500       17,500       17,500  
Minimum EBITDA
    2,000       2,000       2,000       3,500       3,500       3,500  
Strategic targets hit (y or n)
    y       y       y       y       y       y  
Payment — based on revenue
    —       —       —       —       1,000       1,000  
Payment — based on EBITDA
    —       2,724       4,500       —       4,505       4,500  
Payment — based on strategic goals
    —       2,000       2,000       —       2,000       2,000            
Total earnout payments
    —       4,724       6,500       —       7,505       7,500            
 
                                               
Total purchase price including earnout
                            12,000       24,229       26,000  

 



--------------------------------------------------------------------------------



 



Revenue Recognition Example

         
Capital Lease Structure (example)
       
Monthly Fee for Core Offering*
  $ 10,000  
Total Contract Term, in months
    60  
 
     
Total Contract Value
  $ 600,000  
 
       
Conversion of Contract Value for Earnout, over term
       
License Revenue
  $ 247,500  
Implementation and Integration, based on 750 hours @ $150/hr
  $ 112,500  
Software Support & Maintenance fee (includes hosting) @ $4K/mo, start month 5
(go-live)
  $ 240,000  
 
     
 
  $ 600,000  

                              Earnout     GAAP     Difference  
Month 1, contract signed, software revenue recognized
  $ 247,500     $ 10,000     $ 237,500  
Month 2-4, services renderred and revenue recognized as performed
  $ 112,500     $ 30,000     $ 82,500  
Month 5-12, after go-live, Maintenance revenue recognized
  $ 32,000     $ 80,000     $ (48,000 )
 
                 
Total Year 1 recognition^
  $ 392,000     $ 120,000     $ 272,000  
 
                       
Maintenance revenue to be recognized monthly over remaining term
                       
Year 2 Recognition
  $ 48,000     $ 120,000     $ (72,000 )
Susequent to Year 2 Recognition
  $ 160,000     $ 360,000     $ (200,000 )
 
                 
Remaining life of contract
  $ 208,000     $ 480,000     $ (272,000 )  
 
                 
Total Revenue Recognized
  $ 600,000     $ 600,000     $ —  
 
                 

 

*   Excludes 3rd party offerings, includes Software, Maintenance, Hosting, and
Services   ^   Earnout calculation will use VSOE principles as the overriding
method in calculating all deal type recognition, as approved by QSII Accounting

 